Execution Version


J.P.Morgan [ex-10d1g001.jpg]

CREDIT AGREEMENT

DATED AS OF
August 21, 2018

AMONG

CACTUS WELLHEAD, LLC,
AS BORROWER,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO

AND

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
AN ISSUING BANK AND SWINGLINE LENDER

JPMORGAN CHASE BANK, N.A.,
AS SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

 



Active 38490833.1

--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I  DEFINITIONS


1

SECTION 1.01

DEFINED TERMS


1

SECTION 1.02

CLASSIFICATION OF LOANS AND BORROWINGS


40

SECTION 1.03

TERMS GENERALLY


41

SECTION 1.04

ACCOUNTING TERMS; GAAP


41

SECTION 1.05

PRO FORMA ADJUSTMENTS FOR ACQUISITIONS AND DISPOSITIONS


42

SECTION 1.06

STATUS OF OBLIGATIONS


42

SECTION 1.07

GENERAL


42

ARTICLE II  THE CREDITS


43

SECTION 2.01

COMMITMENTS


43

SECTION 2.02

LOANS AND BORROWINGS


44

SECTION 2.03

REQUESTS FOR BORROWINGS


44

SECTION 2.04

PROTECTIVE ADVANCES


45

SECTION 2.05

SWINGLINE LOANS AND OVERADVANCES


46

SECTION 2.06

LETTERS OF CREDIT


48

SECTION 2.07

FUNDING OF BORROWINGS


54

SECTION 2.08

INTEREST ELECTIONS


54

SECTION 2.09

TERMINATION AND REDUCTION OF COMMITMENTS; INCREASE IN COMMITMENTS


56

SECTION 2.10

REPAYMENT OF LOANS; EVIDENCE OF DEBT


58

SECTION 2.11

PREPAYMENT OF LOANS


59

SECTION 2.12

FEES


60

SECTION 2.13

INTEREST


61

SECTION 2.14

ALTERNATE RATE OF INTEREST


62

SECTION 2.15

INCREASED COSTS


64

SECTION 2.16

BREAK FUNDING PAYMENTS


65

SECTION 2.17

WITHHOLDING OF TAXES; GROSS-UP


65

SECTION 2.18

PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS


69

SECTION 2.19

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS


72

SECTION 2.20

DEFAULTING LENDERS


73

SECTION 2.21

RETURNED PAYMENTS


75

SECTION 2.22

BANKING SERVICES AND SWAP AGREEMENTS


75

ARTICLE III  REPRESENTATIONS AND WARRANTIES


76

SECTION 3.01

ORGANIZATION; POWERS


76

SECTION 3.02

AUTHORIZATION; ENFORCEABILITY


76

SECTION 3.03

GOVERNMENTAL APPROVALS; NO CONFLICTS


76

SECTION 3.04

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE


76

SECTION 3.05

PROPERTIES


77

SECTION 3.06

LITIGATION AND ENVIRONMENTAL MATTERS


77

SECTION 3.07

COMPLIANCE WITH LAWS AND AGREEMENTS; NO DEFAULT


77

SECTION 3.08

INVESTMENT COMPANY STATUS


78



i

--------------------------------------------------------------------------------

 

 

 

SECTION 3.09

TAXES


78

SECTION 3.10

ERISA


78

SECTION 3.11

DISCLOSURE


78

SECTION 3.12

SOLVENCY


79

SECTION 3.13

INSURANCE


79

SECTION 3.14

CAPITALIZATION AND SUBSIDIARIES


79

SECTION 3.15

SECURITY INTEREST IN COLLATERAL


80

SECTION 3.16

EMPLOYMENT MATTERS


80

SECTION 3.17

FEDERAL RESERVE REGULATIONS


80

SECTION 3.18

USE OF PROCEEDS


80

SECTION 3.19

NO BURDENSOME RESTRICTIONS


80

SECTION 3.20

ANTI-CORRUPTION LAWS AND SANCTIONS


80

SECTION 3.21

AFFILIATE TRANSACTIONS


81

SECTION 3.22

COMMON ENTERPRISE


81

SECTION 3.23

EEA FINANCIAL INSTITUTIONS


81

ARTICLE IV  CONDITIONS


81

SECTION 4.01

EFFECTIVE DATE


81

SECTION 4.02

EACH CREDIT EVENT


85

ARTICLE V  AFFIRMATIVE COVENANTS


86

SECTION 5.01

FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION


86

SECTION 5.02

NOTICES OF MATERIAL EVENTS


90

SECTION 5.03

EXISTENCE; CONDUCT OF BUSINESS


91

SECTION 5.04

PAYMENT OF OBLIGATIONS


91

SECTION 5.05

MAINTENANCE OF PROPERTIES


91

SECTION 5.06

BOOKS AND RECORDS; INSPECTION RIGHTS


91

SECTION 5.07

COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS


92

SECTION 5.08

USE OF PROCEEDS


92

SECTION 5.09

[RESERVED]


92

SECTION 5.10

INSURANCE


93

SECTION 5.11

[RESERVED]


93

SECTION 5.12

APPRAISALS


93

SECTION 5.13

DEPOSITORY BANK


93

SECTION 5.14

ADDITIONAL COLLATERAL; FURTHER ASSURANCES


93

SECTION 5.15

POST-CLOSING OBLIGATIONS


96

ARTICLE VI  NEGATIVE COVENANTS


96

SECTION 6.01

INDEBTEDNESS


96

SECTION 6.02

LIENS


98

SECTION 6.03

FUNDAMENTAL CHANGES


100

SECTION 6.04

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS


101

SECTION 6.05

ASSET SALES


102

SECTION 6.06

SALE AND LEASEBACK TRANSACTIONS


103

SECTION 6.07

SWAP AGREEMENTS


103



ii

--------------------------------------------------------------------------------

 

 

 

SECTION 6.08

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS


104

SECTION 6.09

TRANSACTIONS WITH AFFILIATES


104

SECTION 6.10

RESTRICTIVE AGREEMENTS


105

SECTION 6.11

AMENDMENT OF MATERIAL DOCUMENTS


105

SECTION 6.12

FIXED CHARGE COVERAGE RATIO


105

SECTION 6.13

COVENANT RELATING TO PARENT


106

ARTICLE VII  EVENTS OF DEFAULT


107

ARTICLE VIII  THE ADMINISTRATIVE AGENT


110

SECTION 8.01

APPOINTMENT


110

SECTION 8.02

RIGHTS AS A LENDER


111

SECTION 8.03

DUTIES AND OBLIGATIONS


111

SECTION 8.04

RELIANCE


112

SECTION 8.05

ACTIONS THROUGH SUB-AGENTS


112

SECTION 8.06

RESIGNATION


112

SECTION 8.07

NON-RELIANCE


113

SECTION 8.08

OTHER AGENCY TITLES


114

SECTION 8.09

NOT PARTNERS OR CO-VENTURERS; ADMINISTRATIVE AGENT AS REPRESENTATIVE OF THE
SECURED PARTIES


114

SECTION 8.10

FLOOD LAWS


115

ARTICLE IX  MISCELLANEOUS


115

SECTION 9.01

NOTICES


115

SECTION 9.02

WAIVERS; AMENDMENTS


117

SECTION 9.03

EXPENSES; INDEMNITY; DAMAGE WAIVER


119

SECTION 9.04

SUCCESSORS AND ASSIGNS


122

SECTION 9.05

SURVIVAL


127

SECTION 9.06

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


128

SECTION 9.07

SEVERABILITY


128

SECTION 9.08

RIGHT OF SETOFF


128

SECTION 9.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS


129

SECTION 9.10

WAIVER OF JURY TRIAL


129

SECTION 9.11

HEADINGS


130

SECTION 9.12

CONFIDENTIALITY


130

SECTION 9.13

SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW


131

SECTION 9.14

USA PATRIOT ACT


131

SECTION 9.15

DISCLOSURE


131

SECTION 9.16

APPOINTMENT FOR PERFECTION


131

SECTION 9.17

INTEREST RATE LIMITATION


132

SECTION 9.18

MARKETING CONSENT


132

SECTION 9.19

NOTICE OF FINAL AGREEMENT


132

SECTION 9.20

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS


132



iii

--------------------------------------------------------------------------------

 

 

 

SECTION 9.21

NO FIDUCIARY DUTY, ETC.


133

SECTION 9.22

CONCERNING CERTIFICATES


133

ARTICLE X  LOAN GUARANTY


134

SECTION 10.01

GUARANTY


134

SECTION 10.02

GUARANTY OF PAYMENT


134

SECTION 10.03

NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY


134

SECTION 10.04

DEFENSES WAIVED


135

SECTION 10.05

RIGHTS OF SUBROGATION


135

SECTION 10.06

REINSTATEMENT; STAY OF ACCELERATION


135

SECTION 10.07

INFORMATION


136

SECTION 10.08

TERMINATION


136

SECTION 10.09

TAXES


136

SECTION 10.10

MAXIMUM LIABILITY


136

SECTION 10.11

CONTRIBUTION


137

SECTION 10.12

LIABILITY CUMULATIVE


137

SECTION 10.13

KEEPWELL


138

 

SCHEDULES:

Commitment Schedule

Schedule 3.05―Properties

Schedule 3.06―Disclosed Matters

Schedule 3.13―Insurance

Schedule 3.14―Capitalization and Subsidiaries

Schedule 3.21―Affiliate Transactions

Schedule 6.01―Existing Indebtedness

Schedule 6.02―Existing Liens

Schedule 6.04―Existing Investments

Schedule 6.09―Existing Affiliate Transactions

Schedule 6.10―Existing Restrictions

EXHIBITS:

Exhibit A―Form of Assignment and Assumption

Exhibit B―Form of Borrowing Base Certificate

Exhibit C―Form of Collateral Access Agreement

Exhibit D―Form of Compliance Certificate

Exhibit E―Joinder Agreement

Exhibit F-1―U.S. Tax Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F-2―U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)



iv

--------------------------------------------------------------------------------

 

 

Exhibit F-3―U.S. Tax Certificate (For Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F-4―U.S. Tax Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit G―Commitment Increase Agreement

Exhibit H―Additional Lender Agreement

 



v

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of August 21, 2018 (as it may be amended or modified
from time to time, this “Agreement”) among CACTUS WELLHEAD, LLC, a Delaware
limited liability company, as borrower (the “Borrower”), the other Loan Parties
party hereto from time to time, the Lenders party hereto from time to time, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), as an Issuing Bank and as Swingline Lender.

The parties hereto agree as follows:

Article I

DEFINITIONS

Section 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Accelerated Borrowing Base Delivery Period” means (a) the period commencing on
the first date on which a Default or Event of Default has occurred and
continuing at all times until the date upon which no Default or Event of Default
then exists or (b) the period commencing upon the date on which, for the
preceding two (2) consecutive Business Days, Availability has been less than the
greater of (i) $12,500,000 and (ii) 15% of the Aggregate Commitment and
continuing at all times until the date upon which, for the preceding thirty (30)
consecutive day period, Availability has been equal to at least the greater of
(A) $12,500,000 and (B) 15% of the Aggregate Commitment.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
(i) any ongoing business, (ii) a stand-alone operating facility or facilities,
or (iii) all or substantially all of the assets of any Person, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.

“Additional Lender Agreement”  has the meaning assigned to such term in Section
2.09(f).  

“Additional Pledged Subsidiary” has the meaning assigned to such term in Section
5.14(c).



1

--------------------------------------------------------------------------------

 

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased or reduced from time to time pursuant to the
terms and conditions hereof. As of the Effective Date, the Aggregate Commitment
is $75,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Alternative Currency” means any lawful currency (other than dollars) reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank and which
is freely transferable and convertible into dollars and is freely available to
the applicable Issuing Bank.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.



2

--------------------------------------------------------------------------------

 

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction, the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment (provided that, if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time), and (b) with respect to Protective Advances or with respect to the
Aggregate Revolving Exposure, a percentage based upon its share of the Aggregate
Revolving Exposure and the unused Commitments; provided that, in accordance with
Section 2.20, so long as any Lender shall be a Defaulting Lender, such
Defaulting Lender’s Commitment shall be disregarded in the calculations under
clauses (a) and (b) above.

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate” hereof.

“Applicable Rate” means, for any day:

(a)with respect to any commitment fees payable hereunder, the applicable rate
per annum set forth below under the caption “Commitment Fee Rate”, based upon
the Average Quarterly Availability during the most recently ended fiscal quarter
of the Borrower; provided that until the delivery to the Administrative Agent,
pursuant to Section 5.01, of the Parent’s consolidated financial information for
the fiscal quarter ending September 30, 2018, the Applicable Rate shall be the
applicable rates per annum set forth below in Category 2:

Average Quarterly Availability

Commitment Fee Rate

 

Category 1

< 50% of the Aggregate Commitment

 

0.250%

 

Category 2

≥ 50% of the Aggregate Commitment

0.375%

(b)with respect to any Loan payable hereunder, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurodollar Spread”, as the case
may be, based upon the Average Quarterly Availability during the most recently
ended fiscal quarter of the Borrower; provided, that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Parent’s consolidated
financial information for the fiscal quarter ending September 30, 2018, the
Applicable Rate shall be the applicable rates per annum set forth below in
Category 3:



3

--------------------------------------------------------------------------------

 

 

Average Quarterly Availability

ABR Spread

 

Eurodollar Spread

 

Category 1

< 33% of the Aggregate Commitment

1.00%

2.00%

Category 2

≥ 33% but < 66% of the Aggregate Commitment

0.75%

1.75%

Category 3

≥ 66% of the Aggregate Commitment

0.50%

1.50%

provided, that the rates per annum set forth in the pricing grid above will each
decrease by 0.25% to the extent the Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower is less than 1.50 to 1.00
(any such decrease, a “Leverage-Based Reduction”), which Leverage-Based
Reduction shall be effective only during the period described below.  For
purposes of clarity, no Leverage-Based Reduction to any rate per annum for any
fiscal quarter pursuant to the immediately preceding sentence shall carry
forward to any other fiscal quarter and the rates per annum in respect of each
category set forth in the pricing grid above shall never be reduced by more than
0.25% pursuant to a Leverage-Based Reduction at any point during the term of
this Agreement.

For purposes of the foregoing and subject to the foregoing proviso, (i) the
Applicable Rate for each fiscal quarter of the Borrower shall be determined as
of the end of the immediately preceding fiscal quarter of the Borrower based
upon the Parent’s quarterly consolidated financial statements and related
compliance certificate and Borrowing Base Certificate and related information,
as applicable, in each case, delivered pursuant to Section 5.01 and (ii) each
change in the Applicable Rate resulting from a change in the Borrower’s Average
Quarterly Availability or Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements and related compliance certificate
indicating such change and ending on the date immediately preceding the date of
delivery to the Administrative Agent of such consolidated financial statements
and related compliance certificate indicating the next such change (it being
understood and agreed that, for purposes of determining the Applicable Rate on
any date of determination, the Average Quarterly Availability during the most
recently ended fiscal quarter of the Borrower shall be used), provided, that the
Average Quarterly Availability shall be deemed to be in Category 1 and there
shall be no Leverage-Based Reduction if the Borrower fails to deliver any
quarterly consolidated financial statements and related compliance certificate
or any Borrowing Base Certificate, in each case, required to be

4

--------------------------------------------------------------------------------

 

 

delivered by it pursuant to Section 5.01, during the period from the expiration
of the required time for delivery thereof until such items are so delivered.

In the event that any consolidated financial statements or related compliance
certificate required to be delivered pursuant to Section 5.01 is shown to be
inaccurate, and such inaccuracy, together with all other inaccuracies in such
consolidated financial statements or compliance certificate, taken as a whole,
would have, if correctly calculated, led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, and only in such case, then the Borrower
shall (A) immediately deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (B) immediately determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (C) within ten (10) Business Days of determination and demand by the
Administrative Agent, pay to the Administrative Agent an amount equal to the
excess of the amount of interest and fees that should have been paid for such
Applicable Period as a result of such increased Applicable Rate over the amount
of interest and fees actually paid for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.18. The preceding sentence is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.13 and
Article VII and their other respective rights under this Agreement.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent. The
Borrower shall be a third party beneficiary of such assumption by the assignee
of the obligations of the assigning Lender with respect to obligations owing to
the Borrower under this Agreement, as modified by such Assignment and
Assumption.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Aggregate
Revolving Exposure (calculated, with respect to any Defaulting Lender and any
portion of any outstanding Borrowing that has not been funded by such Defaulting
Lender or another Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings) at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Aggregate Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings) at such time.

“Average Quarterly Availability” means, for any fiscal quarter of the Borrower,
an amount equal to the average daily Availability during such fiscal quarter, as
determined by the Borrower and confirmed by the Administrative Agent’s system of
records; provided, that in order to

5

--------------------------------------------------------------------------------

 

 

determine Availability on any day for purposes of this definition, the
Borrower’s Borrowing Base for such day shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01 as of such day.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services, and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their respective Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Bankruptcy Plan” has the meaning assigned to such term in Section 9.04(e)(iii).

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.



6

--------------------------------------------------------------------------------

 

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” has the meaning assigned to such term in the preamble hereof.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, the sum of

(a)85% of the Loan Parties’ Eligible Accounts at such time, plus

(b)the least of (i) 70% of the Loan Parties’ (A) Eligible Inventory at such time
plus (B) Eligible Raw Materials at such time, in each case valued at the lower
of cost or market value, determined on a weighted average basis, (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage (by
Inventory category) identified in the most recent Inventory appraisal obtained
by the Administrative Agent multiplied by the Loan Parties’ (A) Eligible
Inventory at such time plus (B) Eligible Raw Materials at such time, in each
case valued at the lower of cost or market value, determined on a weighted
average basis and  (iii) 75% of the amount of Eligible Accounts included in the
Borrowing Base pursuant to clause (a) above (after giving effect to the advance
rate set forth in clause (a) above), minus

(c)any Reserves.

The Administrative Agent may, in its Permitted Discretion, upon not less than
three (3) Business Days’ prior written notice to the Borrower, (i) establish or
adjust the Reserves, or, (ii) if an Event of Default has occurred and is
continuing, (x) reduce the advance rates set forth above, or (y) reduce one or
more of the other elements used in computing the Borrowing Base. During such
three (3) Business Day period, the Administrative Agent shall, if requested,
discuss any such Reserve or change with the Borrower and, to the extent
applicable, the Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change, in each case, in a manner and to the
extent satisfactory to the Administrative Agent in its Permitted Discretion.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is acceptable to the Administrative
Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10 (but subject to the proviso
following such clauses).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided 

7

--------------------------------------------------------------------------------

 

 

that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for general business in
London.

“Capital Expenditures” means, without duplication, any cash expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Parent and its subsidiaries
prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Dominion Activation Period” means (a) the period commencing on the first
date on which a Default or Event of Default has occurred and continuing at all
times until the date upon which no Default or Event of Default then exists or
(b) the period commencing upon the date on which, for the preceding two (2)
consecutive Business Days, Availability has been less than the greater of (i)
$10,000,000 and (ii) 12.5% of the Aggregate Commitment and continuing at all
times until the date upon which, for the preceding thirty (30) consecutive day
period, Availability has been equal to at least the greater of (A) $10,000,000
and (B) 12.5% of the Aggregate Commitment.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“Change in Control” means:

(a)Parent shall cease to be the sole managing member of the Borrower;

(b)any “person” or “group” (within the meaning of Rules 13(d) and 14(d) of the
Exchange Act of 1934, as amended) (other than (x) the Permitted Holders or (y) a
corporation or other Person owned, directly or indirectly, by the stockholders
of Parent in substantially the same proportions as their ownership of Equity
Interests of Parent immediately prior to such transaction) is or becomes the
beneficial owner, directly or indirectly, of Equity Interests of Parent
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Parent; or

(c)except in a transaction expressly permitted under the Loan Documents and
after giving effect thereto, the Borrower ceases to own and control,
beneficially and of record, directly or indirectly, all Equity Interests in any
other Loan Party.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the

8

--------------------------------------------------------------------------------

 

 

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Loan
Party, now existing or hereafter acquired, that is or is purported to be subject
to a security interest or Lien in favor of the Administrative Agent, on behalf
of itself and the Lenders and other Secured Parties, to secure the Secured
Obligations, but in no event will include any Excluded Assets.

“Collateral Access Agreement” means any landlord waiver or other agreement,
substantially in the form of Exhibit C or in such other form that is in form and
substance reasonably satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

“Collateral Documents” means, collectively, the Security Agreement, the Deposit
Account Control Agreements, the Commodity Account Control Agreements, the
Securities Account Control Agreements and any other agreements, instruments and
documents executed by any Loan Party in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Secured Obligations,
including, without limitation, all other security agreements, control
agreements, pledge agreements, loan agreements, pledges, powers of attorney,
assignments, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, the commitment, of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Overadvances, Swingline Loans and Protective Advances hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to Section 2.09 and assignment by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.



9

--------------------------------------------------------------------------------

 

 

“Commitment Increase Agreement”  has the meaning assigned to such term in
Section 2.09(f).  

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any Subsidiary in the same industry or a substantially similar
industry which offers a substantially similar product or service as the Borrower
or any Subsidiary.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that in no event shall any natural person that serves as a director or manager
of, or holds any office or other position in, any Person be deemed to Control
such Person solely as a result of serving in such capacity or holding such
office or other position. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agreement” means any Deposit Account Control Agreement, any Lockbox
Agreement, any Commodity Account Control Agreement or any Securities Account
Control Agreement, as applicable, in each case, to which a Loan Party is party.

“Controlled Disbursement Account” one or more accounts of the Borrower
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between the Borrower and the
Administrative Agent, as modified and amended from time to time, and through
which disbursements of the Borrower, any other Loan Party and any designated
Subsidiary of the Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.



10

--------------------------------------------------------------------------------

 

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) has failed, within three (3) Business
Days after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become, or has a direct or indirect
parent company that has become, the subject of (i) a Bankruptcy Event or (ii) a
Bail-In Action.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disqualified Institution” means, as of any date, (a) those institutions
designated as “Disqualified Institutions” in writing from the Borrower to the
Administrative Agent on or prior to the Effective Date or any Competitor which
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent in accordance with Section 9.01(a)(ii) (which
such notice shall specify such Person by exact legal name) and the Lenders
(including by posting such notice to the Platform) and (b) any Affiliate (other
than any Person described in subclause (iii) below) of any Person described in
clause (a) that is (x) designated by the Borrower as specified in clause (a) or
(y) clearly identifiable as an Affiliate of such Person solely on the basis of
the similarity of its name; provided, that (i) no designation of a Person as a
“Disqualified Institution” pursuant hereto shall be effective until five (5)
Business Days following the receipt of such written notice by the Administrative
Agent and the Lenders, (ii) “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time and
(iii) any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Person or its Controlling owner shall be deemed not to be a
Disqualified Institution solely by reason of clause (b).

“Document” has the meaning assigned to such term in the Security Agreement.



11

--------------------------------------------------------------------------------

 

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of the dollars with
such Alternative Currency in the London foreign exchange market at or about
11:00 a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its Permitted
Discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its Permitted
Discretion.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized or created under the laws of
a jurisdiction located in the U.S.

“DQ List” has the meaning assigned to such term in the definition of “Ineligible
Institution” hereof.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds received during such period, (iii) all
amounts attributable to depreciation and amortization expense for such period,
(iv) any extraordinary losses and any non-cash charges for such period, (v) any
other non-cash charges (including any stock-based compensation charges arising
from the grants of stock options, stock appreciation rights or similar
arrangements) for such period (but excluding any non-cash charge in respect of
an item that was included in Net Income in a prior period and any non-cash
charge that relates to the write-down or write-off of inventory) and (vi) any
fees, costs, commissions, expenses or other charges for such period related to
(A) the negotiation, preparation, interpretation or enforcement of this
Agreement and any other Loan Document (including any amendment, waiver,
supplement or other document related to any Loan Document), (B) Acquisitions
permitted by this Agreement (whether or not consummated), or (C) Permitted
Acquisition Debt, provided that, any such charges described in this clause (vi)
shall not exceed, in the aggregate, 10% of EBITDA (without giving effect to this
clause (vi)) for such period, minus (b) without duplication and to the extent
included in Net Income for such period, (i) any cash payments made during such
period in respect of non-cash charges described in clause (a)(v) above taken in
a prior period and (ii) any extraordinary gains and any non-cash items of income
for such period, all calculated for Parent and its subsidiaries on a
consolidated basis in accordance with GAAP.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.



12

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent or the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties, other
than any Account:

(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)with respect to which the scheduled due date is more than sixty (60) days
after the date of the original invoice therefor;

(d)(i) which is unpaid more than ninety (90) days (or if owed by an Investment
Grade Account Debtor, one hundred twenty (120) days) after the date of the
original invoice therefor or (ii) which has been written off the books of the
Loan Parties or otherwise designated by any Loan Party as uncollectible;

(e)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) or (d) above;



13

--------------------------------------------------------------------------------

 

 

(f)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached in any material
respect or is not true in any material respect (in each case, without
duplication of any materiality qualifier contained therein);

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon any Loan Party’s completion of any
further performance (other than product returns in the ordinary course of
business or installation services which are not, individually or in the
aggregate, material in relation to the amount of such Account), (v) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis (other
than Accounts that are subject to returns in the ordinary course of business),
or (vi) relates to payments of interest;

(h)(i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor, (ii) for which the services giving rise to such Account have
not been performed by any Loan Party or (iii) if such Account was invoiced more
than once;

(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of all or substantially all of its business;

(k)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, or Canada,
or any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent;

(l)which is owed in any currency other than dollars;

(m)which is owed by (i) any Governmental Authority of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31

14

--------------------------------------------------------------------------------

 

 

U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s satisfaction;

(n)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(p)which is subject to any counterclaim, deduction, defense, setoff (unless such
Account Debtor has waived such counterclaim, deduction, defense or right of
setoff in writing in a manner satisfactory to the Administrative Agent in its
Permitted Discretion) or dispute, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

(q)which is evidenced by any promissory note, chattel paper or instrument;

(r)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless the applicable Loan
Party has filed such report or qualified to do business in such jurisdiction or
(ii) which is a Sanctioned Person;

(s)with respect to which any Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business but only to the extent of any such reduction, or
any Account which was partially paid and any Loan Party created a new receivable
for the unpaid portion of such Account;

(t)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the applicable Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than the applicable Loan Party as payee or remittance party;

(v)which is owing by (i) an Investment Grade Account Debtor to the extent the
aggregate amount of Accounts owing from such Investment Grade Account Debtor and
its Affiliates to the Loan Parties exceeds 30% of the aggregate Eligible
Accounts, or (ii) an Account Debtor that is not an Investment Grade Account
Debtor to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to the Loan Parties exceeds 20% of the aggregate
Eligible Accounts, but, in each case, only to the extent of such excess; or



15

--------------------------------------------------------------------------------

 

 

(w)which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall not include such Account as
an Eligible Account on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that any applicable Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the applicable Loan Party to reduce the amount of such
Account.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties other
than any Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)which is, in the Administrative Agent’s Permitted Discretion, obsolete,
unmerchantable, defective, used, unfit for use or sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached in any material
respect or is not true in any material respect, in each case, without
duplication of any materiality qualifier contained therein) and which does not
conform to all material standards imposed by any Governmental Authority having
authority over such Inventory or the use or sale thereof;

(e)in which any Person other than any Loan Party shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;

(f)which (i) is not finished goods, constitutes work-in-process, or constitutes
raw materials or (ii) constitutes subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;



16

--------------------------------------------------------------------------------

 

 

(g)which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(h)which is located in any location leased by any Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve for rent, charges and other amounts due or to become due
with respect to such facility has been established by the Administrative Agent
in its Permitted Discretion;

(i)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Rent Reserve has been established by
the Administrative Agent in its Permitted Discretion;

(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k)which is the subject of a consignment by any Loan Party as consignor;

(l)which is a discontinued product or component thereof or perishable;

(m)which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is satisfied in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(n)which is not reflected in a current perpetual inventory report of the Loan
Parties;

(o)for which reclamation rights have been asserted by the seller;

(p)which has been acquired from a Sanctioned Person; or

(q)which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall exclude such Inventory from
Eligible Inventory on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate.

“Eligible Raw Materials” means Inventory constituting raw materials used or
consumed by any Loan Party in the ordinary course of business in the manufacture
or production of other Inventory, which such Inventory constituting raw
materials would otherwise constitute “Eligible Inventory” under this Agreement,
but for clause (f)(i) of the definition thereof; provided that Eligible Raw
Materials will not include any Inventory constituting finished goods or
work-in-process.



17

--------------------------------------------------------------------------------

 

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or
occupational health and workplace safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.



18

--------------------------------------------------------------------------------

 

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate (other than clause (c) of the
definition of Alternate Base Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Accounts” means any deposit account, commodity account or securities
account (a) used solely for trust, payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Loan Party or any of its
Subsidiaries, (b) used solely for Taxes required to be collected, remitted or
withheld in the current period (which may be monthly or quarterly, as
applicable) or fiduciary purposes in the ordinary course of business, (c) used
solely to maintain cash collateral where the deposits or proceeds thereof are
used primarily to support letters of credit and exposure from Swap Obligations
or (d) with a minimum daily average balance of less than $1,000,000,
individually, and together with the minimum daily average balance of all other
deposit accounts, commodity accounts and securities accounts excluded pursuant
to this clause (d), $2,500,000.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a FSHCO
or (b) is owned directly or indirectly by a CFC.

“Excluded Subsidiaries” has the meaning assigned to such term in Section
5.14(c).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its

19

--------------------------------------------------------------------------------

 

 

lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f); and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer, chief
administrative officer, controller or assistant controller of such Person.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of any Loan Party.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for the
period of four (4) consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date) and all calculated for
Parent and its subsidiaries on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
(other than Indebtedness under any of clauses (i), (j) or (m) of the definition
of “Indebtedness” or any obligations under any so-called “synthetic lease”)
made, plus expenses for Taxes based on income paid in cash (less cash refunds
actually received with respect to Taxes based on income), including, without
duplication, any Permitted Tax Distributions paid in cash, plus Restricted
Payments (including any payments made with respect to the Tax Receivable
Agreement that constitute Restricted Payments) paid by the Borrower in cash,
plus, to the extent not deducted in the calculation of EBITDA for such period,
cash contributions to any Plan (if any), all calculated for Parent and its
subsidiaries on a consolidated basis in accordance with GAAP.

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.



20

--------------------------------------------------------------------------------

 

 

“FSHCO” means any Domestic Subsidiary with no material assets or business
activities other than the ownership of Equity Interests in one or more CFCs.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the
U.S.  Notwithstanding anything herein or any other Loan Document to the
contrary, GAAP will be deemed for all purposes hereof to treat leases that would
have been classified as operating leases in accordance with GAAP as in effect on
December 31, 2017 (whether such leases were in effect on such date or are
entered into thereafter), in a manner consistent with the treatment of such
leases under GAAP as in effect on December 31, 2017, notwithstanding any
modifications or interpretive changes thereto or implementations of any such
modifications or interpretive changes that may have occurred thereafter.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or any other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guarantor shall be deemed to be the amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made, or if not stated or determinable, the maximum
amount for which such guarantor may be liable pursuant to the terms of the
documents governing such Guarantee.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).

“Guarantors” means all of the Loan Guarantors and any other Person who becomes a
party to this Agreement as a Loan Guarantor pursuant to a Joinder Agreement or
otherwise, and, in each case, their successors and assigns, and the term
“Guarantor” means each or any one of them individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic

21

--------------------------------------------------------------------------------

 

 

substances,” “toxic materials,” “toxic waste,” or words of similar import in any
Environmental Law; (b) those substances listed as hazardous substances by the
United States Department of Transportation (or any successor agency) (49 C.F.R.
172.101 and amendments thereto) or by the Environmental Protection Agency (or
any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate” hereof.

“Indebtedness” of any Person means, without duplication as to such Person or any
group of Persons, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid on or prior to the due date of such obligations, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current trade accounts and other accounts payable, in each case,
incurred in the ordinary course of business), (f) all Indebtedness (the “Primary
Obligations”) of any other Person (the “Primary Obligor”) secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Primary Obligations secured thereby have been
assumed; provided, that if such Person has not assumed the Primary Obligations
of the Primary Obligor, then the amount of Indebtedness of such Person for
purposes of this clause (f) shall be equal to the lesser of the Primary
Obligations of the Primary Obligor and the fair market value of the assets of
such Person which secure the Primary Obligations of the Primary Obligor, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any earn-out (which shall
be valued in accordance with GAAP), (l) any other Off-Balance Sheet Liability
and (m) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under the aggregate net
termination value of any and all Swap Agreements on the date of determination
calculated in accordance with the applicable Swap Agreements. The Indebtedness
of any Person shall include, without duplication as to such Persons, the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.



22

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Parent and its subsidiaries for
such period with respect to all outstanding Indebtedness of Parent and its
subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Parent and its subsidiaries for such period in accordance
with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first calendar day of each calendar month, upon any
prepayment due to acceleration and the Maturity Date, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of
three (3) months’ duration after the first day of such Interest Period), upon
any prepayment and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3) or six (6) months thereafter, as the Borrower may elect; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted

23

--------------------------------------------------------------------------------

 

 

Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Account Debtor” means, any Account Debtor whose securities are
rated BBB- (or then equivalent grade) or better by S&P or Baa3 (or then
equivalent grade) or better by Moody’s.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated by the Borrower as an Issuing Bank, with the consent of
such Lender and the Administrative Agent, and their respective successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one (1) Issuing Bank, all singular references to
the Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.

“Issuing Bank Sublimit” means, as of the Effective Date, (i) $15,000,000, in the
case of JPMCB, and (ii) in the case of another Issuing bank, such amount as
shall be designated to the Administrative Agent and the Borrower in writing by
such Issuing Bank; provided that any Issuing Bank shall be permitted at any time
to increase its Issuing Bank Sublimit upon providing five (5) days’ prior
written notice thereof to the Administrative Agent and the Borrower, provided,
however, that no increase to any Issuing Bank’s Issuing Bank Sublimit shall
result in the aggregate LC Exposure to exceed the maximum amount provided
therefor in Section 2.06(b).

“Joinder Agreement” means (a) a Joinder Agreement in substantially the form of
Exhibit E or (b) a joinder agreement (or a similar document), in form and
substance satisfactory to the Administrative Agent, in respect of the Loan
Guaranty of a Loan Guarantor that is a Foreign Subsidiary, as applicable.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“JPMCB Parties” has the meaning assigned to such term in Section 9.18.

“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person. “Know” and “Known” have meanings correlative
thereto.



24

--------------------------------------------------------------------------------

 

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time.

“Lead Arranger” means JPMorgan Chase Bank, N.A., as lead arranger for the credit
facility evidenced by this Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letters of Credit” means letters of credit issued (or bank guarantees in
Alternative Currencies that the applicable Issuing Bank may permit to be issued
in its discretion and in accordance with Sections 1.07 and 2.06, as applicable)
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.

“Leverage-Based Reduction” has the meaning assigned to such term in the
definition of “Applicable Rate” hereof.

“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Total Indebtedness on such date to (b) EBITDA for the
period of four (4) consecutive fiscal quarters ended on such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any ABR Borrowing, the
London interbank

25

--------------------------------------------------------------------------------

 

 

offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered by
any Loan Party to, or in favor of, the Administrative Agent or any Lender and
including all other pledges, powers of attorney, consents, assignments, notices,
fee letters, notes, guarantees, contracts, letter of credit agreements, letter
of credit applications and any agreements between the Borrower and the Issuing
Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights
and obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and all other agreements, instruments and
documents, in each case, whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party in such capacity,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means (a) each Loan Party with respect to Banking Services
Obligations and Swap Agreement Obligations owing to one or more Lenders or their
respective Affiliates and (b) each Loan Party, other than the Borrower, with
respect to all other Secured Obligations.

“Loan Guaranty” means (a) Article X of this Agreement and (b) each other
separate Guarantee in respect of the Obligations, in form and substance
reasonably satisfactory to the Administrative Agent delivered by any Loan Party.

“Loan Parties” means, collectively, (a) the Borrower, (b) each Subsidiary of the
Parent that is a party to the Loan Guaranty and (c) any other Person who becomes
a party to this Agreement pursuant to a Joinder Agreement and their respective
successors and assigns, and the term “Loan Party” means any one of them or all
of them individually, as the context may require.



26

--------------------------------------------------------------------------------

 

 

“Loans” means the Revolving Loans, Swingline Loans, Overadvances and Protective
Advances made by the Lenders pursuant to this Agreement.

“Lockbox Agreement” has the meaning assigned to such term in the Security
Agreement.

“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c)  the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders under any of the Loan Documents; provided,  however, in no event
shall “Material Adverse Effect” include any event, development or circumstance
directly or indirectly arising out of or attributable to  any failure by the
Borrower and its Subsidiaries to meet any projections, forecasts or revenue or
earnings predictions (provided that the underlying causes of such failure
(subject to the other provisions of this definition) shall not be excluded).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means August 21, 2023 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Monthly Reporting Activation Period” means the period commencing on the first
date on which the Aggregate Revolving Exposure is equal to or exceeds $7,500,000
and continuing at all times until the date upon which, for the preceding one (1)
calendar month period, the Aggregate Revolving Exposure has been less than
$7,500,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Parent and its subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any subsidiary accrued prior to the date it becomes a subsidiary or is merged
into or consolidated with Parent or any of its subsidiaries, (b) the income (or
deficit) of any Person (other than a subsidiary) in which Parent or any of its
subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Parent or such subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of

27

--------------------------------------------------------------------------------

 

 

any subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory or intangibles
of any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable and
customary commissions, underwriting discounts, attorneys’ fees, accountants’
fees, investment banking fees and other reasonable transaction costs, fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the fiscal year that such event occurred or the next succeeding fiscal
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Borrower).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether

28

--------------------------------------------------------------------------------

 

 

allowed or allowable in such proceeding), obligations and liabilities of any of
the Loan Parties to any of the Lenders, the Administrative Agent, the Issuing
Bank or any other Indemnitee, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Original Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvances” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).



29

--------------------------------------------------------------------------------

 

 

“Paid in Full” or “Payment in Full” means, (a) the payment in full in cash of
all outstanding Loans and LC Disbursements, together with accrued and unpaid
interest thereon, (b) the termination, expiration, or cancellation and return of
all outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the applicable Issuing Bank of a cash
deposit, or at the discretion of the applicable Issuing Bank, a backup standby
letter of credit satisfactory to such Issuing Bank, in an amount equal to 105%
of the LC Exposure as of the date of such payment), (c) the payment in full in
cash of the accrued and unpaid fees under any Loan Document, if any, (d) the
payment in full in cash of all reimbursable expenses and other Secured
Obligations (other than Unliquidated Obligations for which no claim has been
made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (e) the termination of all Commitments, and (f) the termination of the
Swap Agreement Obligations and the Banking Services Obligations or entering into
other arrangements satisfactory to the Secured Parties counterparties thereto.

“Parent” means Cactus, Inc., a Delaware corporation.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment Condition” shall be deemed to be satisfied in connection with a
Restricted Payment, Investment, Permitted Acquisition or asset disposition if:

(a)no Default or Event of Default has occurred and is continuing or would result
immediately after giving effect to such Restricted Payment, Investment,
Permitted Acquisition or asset disposition;

(b)immediately after giving effect to and at all times during the thirty (30)
consecutive day period immediately prior to such Restricted Payment, Investment,
Permitted Acquisition or asset disposition, the Borrower shall have (i)
Availability (or with respect to such thirty (30) consecutive day period, an
average of Availability for such thirty (30) days) calculated on a pro forma
basis after giving effect to such Restricted Payment, Investment, Permitted
Acquisition or asset disposition of not less than $30,000,000 and (ii) a Fixed
Charge Coverage Ratio for the most recently ended four (4) fiscal quarter period
for which financial statements have been delivered pursuant to Section 5.01,
calculated on a pro forma basis after giving effect to such Restricted Payment,
Investment, Permitted Acquisition or asset disposition, of not less than 1.00 to
1.00; and

(c)the Borrower shall have delivered to the Administrative Agent a certificate
in form and substance reasonably satisfactory to the Administrative Agent
certifying as to the items described in clauses (a) and (b) above and attaching
calculations for clause (b).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a)such Acquisition is not a hostile or contested acquisition;



30

--------------------------------------------------------------------------------

 

 

(b)the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, related, or incidental thereto;

(c)both immediately before and immediately after giving effect to such
Acquisition and the Loans (if any) requested to be made in connection therewith,
the representations and warranties in the Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) (except (i) any such representation or warranty which relates
to a specified prior date and (ii) to the extent the Lenders have been notified
in writing by the Loan Parties that any representation or warranty is not
correct and the Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default exists or would result therefrom;

(d)as soon as available, but not less than ten (10) days prior to such
Acquisition (or such shorter period prior to such Acquisition as the
Administrative Agent may permit in its sole discretion), the Borrower has
provided the Administrative Agent (i) notice of such Acquisition and (ii) a copy
of all business and financial information reasonably requested by the
Administrative Agent including pro forma financial statements, statements of
cash flow, and Availability projections;

(e)if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Administrative Agent shall have conducted an audit and field examination of such
Accounts and Inventory, the results of which shall be reasonably satisfactory to
the Administrative Agent;

(f)if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a
Subsidiary of the Borrower and, if the acquired Person is a domestic entity and
the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of the Borrower, then the acquired Person shall become a
Loan Party if required pursuant to Section 5.14(a) of this Agreement;

(g)if such Acquisition is an acquisition of assets located in the U.S., then
such Acquisition is structured so that the Borrower or another Loan Party shall
acquire such assets;

(h)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(i)if such Acquisition involves a merger or a consolidation involving the
Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;

(j)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that, at the time
of such Acquisition, would reasonably be expected to have a Material Adverse
Effect;

(k)in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person (other than any Lien permitted under Section
6.02) shall be terminated

31

--------------------------------------------------------------------------------

 

 

unless the Administrative Agent and the Required Lenders in their sole
discretion consent otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated;

(l)the Payment Condition shall be satisfied on a pro forma basis immediately
after giving effect to such Acquisition;

(m)all actions required to be taken with respect to any newly acquired or formed
wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable, required
under Section 5.14 shall have been taken; and

(n)the Borrower shall have delivered to the Administrative Agent the final
executed material documentation relating to such Acquisition within five (5)
Business Days following the consummation thereof.

“Permitted Acquisition Debt” has the meaning assigned to such term in
Section 6.01(e).

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)landlords’, carriers’, warehousemen’s, consignors’, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, pension and other social
security laws or regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f)outstanding mineral interests, easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary;



32

--------------------------------------------------------------------------------

 

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Holders” means Cadent Energy Partners II, L.P., its general partner,
Cactus WH Enterprises, LLC and Mr. Lee Boquet, and, in each case, each of their
respective Affiliates (other than any portfolio company).

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one (1) year from the date of acquisition thereof;

(b)investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Lender or any other commercial bank which (i) has a combined
capital and surplus and undivided profits of not less than $500,000,000 and (ii)
in the case of any such commercial bank that is not organized under the laws of
the U.S. or any State thereof, whose long term debt is rated no lower than A or
the equivalent thereof by Moody’s or S&P;

(d)fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

“Permitted Tax Distributions” means, (i) for any calendar year or portion
thereof during which the Borrower is a pass-through entity for U.S. federal
income tax purposes, payments and distributions to the members of the Borrower,
on or prior to each estimated tax payment date as well as each other applicable
due date, in an aggregate amount not to exceed the product of (A) the total
aggregate taxable income of the Borrower and its Subsidiaries (or estimates
thereof) which is allocable to its members as a result of the operations or
activities of the Borrower and its Subsidiaries during the relevant period
calculated without regard to, for clarity, any tax deductions or losses
attributable to basis adjustments arising under Code Section 734 or 743
attributable to the assets of the Borrower, multiplied by (B) the highest
combined marginal federal, state and local income tax rate applicable to Parent
determined by taking into account the character of the income and loss as it
affects the applicable tax rate, after taking proper account of loss
carryforwards resulting from losses allocated to the members by the Borrower, to
the extent not taken into account in prior periods; provided that, for the
avoidance of doubt, taxable income of the Borrower and its Subsidiaries for any
period shall include any adjustments thereto as a result of any tax examination,

33

--------------------------------------------------------------------------------

 

 

audit or adjustment, whether for taxable periods ending prior to or after the
date of this Agreement, and (ii) franchise Taxes, annual report fees and such
amounts as may be required for Parent to maintain its corporate existence.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a), which results in Net Proceeds in
excess of $5,000,000, individually or in the aggregate;

(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party, which results in Net Proceeds in excess of $5,000,000, individually
or in the aggregate; or

(c)the incurrence by any Loan Party or any Subsidiary of any Indebtedness
described in clause (a) or (b) of the definition thereof, other than
Indebtedness permitted under Section 6.01.

“Primary Obligations”  has the meaning assigned to such term in the definition
of “Indebtedness” hereof.

“Primary Obligor”  has the meaning assigned to such term in the definition of
“Indebtedness” hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” has the meaning assigned to such term in Section 2.04(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation

34

--------------------------------------------------------------------------------

 

 

or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulated Lender Entity” has the meaning assigned to such term in Section
5.14(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Materials into the environment.

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to three (3) months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Loan Parties, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing at least 66 2/3%
of the sum of the Aggregate Revolving Exposure and unused Commitments at such
time; provided that, if at any time, there are only two (2) Lenders, Required
Lenders shall mean both Lenders.

“Requirement of Law” means, with respect to any Person, any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, and without duplication of any
eligibility criteria, to maintain (including, without limitation, reserves for
past due interest on the Secured Obligations, Banking Services Reserves, Rent
Reserves, volatility reserves, reserves for fluctuation of currency

35

--------------------------------------------------------------------------------

 

 

exchange rates and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Agreement Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, undersinsured, unindemnified or under indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments and other governmental charges) with respect to the
Collateral.

“Responsible Officer” means, with respect to any Person, any chief executive
officer, president, vice president, Financial Officer or general counsel of such
Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Protective Advances
outstanding at such time, plus an amount equal to its Applicable Percentage of
the aggregate principal amount of Overadvances outstanding at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State, or the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.



36

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided,  however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

“Securities Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) for the benefit of the
Administrative Agent and the other Secured Parties to secure the Secured
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Significant Domestic Subsidiary” means (a) each Domestic Subsidiary that
Guarantees any Permitted Acquisition Debt or any Material Indebtedness, (b) each
Domestic Subsidiary whose (i) Total Assets (when combined with the assets of its
subsidiaries, after eliminating intercompany obligations) as of the last day of
the most recently ended fiscal quarter of the Borrower were equal to or greater
than 5% of the Total Assets of the Borrower and its Subsidiaries on such date or
(ii) EBITDA (determined as if references to “Parent and its subsidiaries” in the
definitions of “EBITDA”, “Interest Expense” and “Net Income” were references to
“such Domestic Subsidiary and its subsidiaries”) as of the last day of the most
recently ended fiscal quarter of the Borrower was equal to or greater than 5% of
EBITDA; provided that EBITDA for all purposes under this definition shall be
calculated for the most recently ended period of four (4) consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b).

“Significant Foreign Subsidiary” means each First-Tier Foreign Subsidiary whose
(a) Total Assets (when combined with the assets of its subsidiaries, after
eliminating intercompany obligations) as of the last day of the most recently
ended fiscal quarter of the Borrower were equal to or greater than 5% of the
Total Assets of the Parent and its subsidiaries on such date or (b)

37

--------------------------------------------------------------------------------

 

 

EBITDA (determined as if references to “Parent and its subsidiaries” in the
definitions of “EBITDA”, “Interest Expense” and “Net Income” were references to
“such First-Tier Foreign Subsidiary and its subsidiaries”) as of the last day of
the most recently ended fiscal quarter of the Borrower was equal to or greater
than 5% of EBITDA; provided that EBITDA for all purposes under this definition
shall be calculated for the most recently ended period of four (4) consecutive
fiscal quarters of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b).

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent in its Permitted
Discretion.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.



38

--------------------------------------------------------------------------------

 

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of January 29, 2018 by and among Parent, Cadent Management Services, LLC, as
agent, Bender Investment Company, Cadent Energy Partners II, L.P. and Cactus WH
Enterprises, LLC.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Parent and its subsidiaries at such date, determined on a
consolidated basis.

“Trade Date” has the meaning assigned to such term in Section 9.04(e).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.



39

--------------------------------------------------------------------------------

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” has the meaning assigned to such term in the Security Agreement.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of (a) any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures) or
(b) any cash capital contributions received with respect to Equity Interests in
Parent’s or the applicable Loan Party’s Equity Interests to finance such Capital
Expenditures, all calculated for the Parent and its subsidiaries on a
consolidated basis in accordance with GAAP.

“United States” and “U.S.” mean the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by

40

--------------------------------------------------------------------------------

 

 

Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply) and all judgments, orders
and decrees of all Governmental Authorities. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) except as otherwise provided herein, any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Borrower migrates to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of such migration to
IFRS or change in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such migration to IFRS or change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such migration or change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (a) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards

41

--------------------------------------------------------------------------------

 

 

Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party, the Borrower
or any Subsidiary at “fair value”, as defined therein and (b) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

Section 1.05Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any Acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 or to the extent the Leverage Ratio or the Fixed
Charge Coverage Ratio are otherwise required under this Agreement to be
calculated on a pro forma basis, then in each case for purposes of making any
calculation with respect to financial ratios required by this Agreement, such
calculation shall be made for the period of four (4) consecutive fiscal quarters
of the Borrower most recently ended for which financial statements have been
delivered in accordance with Section 5.01(a) or Section 5.01(b), as applicable;
provided, for the avoidance of doubt, that any calculation of Indebtedness with
respect to such financial ratios shall be made as of the date of such
transaction and shall include any incurrence and repayment of Indebtedness as of
such date, each of the Leverage Ratio and the Fixed Charge Coverage Ratio, as
applicable, shall be calculated after giving pro forma effect thereto (including
pro forma adjustments arising out of events which (a) are directly attributable
to the applicable event, including, without limitation, the Acquisition or the
disposition of assets, (b) are factually supportable and (c) are expected to
have a continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S X of the Securities Act of 1933, as amended, as
interpreted by the SEC, and as certified by a Financial Officer of the Borrower
to the Administrative Agent), as if such event, including such Acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four (4)-fiscal quarter
period, and approved by the Administrative Agent in its Permitted Discretion.

Section 1.06Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

Section 1.07General.  



42

--------------------------------------------------------------------------------

 

 

(a)Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to the Administrative
Agent and the Lenders shall be payable in dollars. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in dollars. For purposes of such calculations, comparisons,
measurements and determinations, amounts denominated in any Alternative Currency
shall be converted to the Dollar Equivalent thereof on the date of such
calculation, comparison, measurement or determination.

(b)If at any time following one or more fluctuations in the exchange rate of an
Alternative Currency against the dollar, the Dollar Equivalent of the Aggregate
Revolving Exposure exceeds the lesser of (i) the Aggregate Commitment and (ii)
the Borrowing Base, the Borrower shall within three (3) Business Days of written
notice of same from the Administrative Agent or, if an Event of Default has
occurred and is continuing, within one (1) Business Day after written notice of
the same from the Administrative Agent make the necessary payments or repayments
to reduce the Aggregate Revolving Exposure to an amount necessary to eliminate
such excess.

(c)The Borrower may from time to time request that Letters of Credit be issued
in an Alternative Currency. In the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank. Any such request shall
be made to the Administrative Agent and the applicable Issuing Bank not later
than 9:00 a.m., Houston, Texas time, at least five (5) Business Days prior to
the date of the desired Letter of Credit issuance (or such other time or date as
may be agreed to by the Administrative Agent and the applicable Issuing Bank in
their sole discretion). In the case of any such request, the Administrative
Agent shall promptly advise each applicable Issuing Bank thereof. Each Issuing
Bank shall notify the Administrative Agent, not later than noon, Houston, Texas
time, two (2) Business Days (or such other period of time as may be agreed to by
the Administrative Agent in its sole discretion) after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested Alternative Currency. Any failure by any Issuing Bank,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Issuing Bank
to permit Letters of Credit to be issued by it in such requested Alternative
Currency. If the Administrative Agent and an Issuing Bank consent to the
issuance of Letters of Credit in such requested Alternative Currency, the
Administrative Agent shall so notify the Borrower and the requested Letters of
Credit shall be issued pursuant to Section 2.06.

(d)Without in any way limiting the foregoing provisions, the Administrative
Agent shall make any calculations of Dollar Equivalents to determine compliance
with this Section 1.07, which calculations shall be conclusive absent manifest
error.

Article II


THE CREDITS

Section 2.01Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not

43

--------------------------------------------------------------------------------

 

 

result in (a) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or (b) the Aggregate Revolving Exposure exceeding the lesser of
(i) the Aggregate Commitment and (ii) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02Loans and Borrowings.

(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.04 and 2.05.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith,
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.08. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14,  2.15,  2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. ABR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six (6),
Eurodollar Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request either in writing (delivered by
hand, facsimile or through Electronic System) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, not later than (a) in the case of a Eurodollar Borrowing,
12:00 noon, Houston, Texas time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, 12:00 noon, Houston,
Texas time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later

44

--------------------------------------------------------------------------------

 

 

than 10:00 a.m., Houston, Texas time, on the date of such proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, facsimile or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04Protective Advances.

(a)Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other past due amount that is required to
be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
(i) a Protective Advance may only be made during the existence of an Event of
Default, (ii) the aggregate amount of Protective Advances and Overadvances,
collectively, outstanding at any time shall not at any time exceed 10% of the
Aggregate Commitment, and (iii) the Aggregate Revolving Exposure after giving
effect to the Protective Advances being made shall not exceed the Aggregate
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied, there being no obligation of any
Loan Party to satisfy such conditions in connection with a Protective Advance.
The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The making of a
Protective Advance on any one

45

--------------------------------------------------------------------------------

 

 

occasion shall not obligate the Administrative Agent to make any Protective
Advance on any other occasion. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Loan to repay a Protective Advance. At any other time the Administrative Agent
may require the Lenders to fund their risk participations described in
Section 2.04(b).

(b)Upon the making of a Protective Advance by the Administrative Agent,  each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

Section 2.05Swingline Loans and Overadvances.

(a)If there is more than one (1) Lender at such time, the Administrative Agent,
the Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower requests an ABR Borrowing, the Swingline Lender may elect to have
the terms of this Section 2.05(a) apply to such Borrowing Request by advancing,
on behalf of the Lenders and in the amount requested, same day funds to the
Borrower on the date of the applicable Borrowing to the Funding Account (each
such Loan made solely by the Swingline Lender pursuant to this Section 2.05(a)
is referred to in this Agreement as a “Swingline Loan”), with settlement among
them as to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account. In addition, the Borrower hereby authorizes the Swingline Lender to,
and the Swingline Lender may, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than 1:00
p.m., Houston, Texas time, on each Business Day, make available to the Borrower
by means of a credit to the Funding Account, the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender to make available
to the Borrower a Swingline Loan in the amount necessary to pay all items to be
so drawn on any such Controlled Disbursement Account on such Business Day, then
the Borrower shall be deemed to have requested an ABR Borrowing pursuant to
Section 2.03 in the amount of such deficiency to be made on such Business Day.
If there is only one (1) Lender at such time, no Swingline Loans will be
permitted; provided that if there is more than one (1) Lender at any time, the
aggregate amount of Swingline Loans outstanding at any time shall not exceed
$7,500,000. The Swingline Lender shall not make any Swingline Loan if the
requested Swingline Loan exceeds Availability (before or after giving effect to
such Swingline Loan). All Swingline Loans shall be ABR Borrowings.



46

--------------------------------------------------------------------------------

 

 

(b)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), on behalf of the Lenders, (x) make
Revolving Loans to the Borrower in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”) or
(y) deem the amount of Revolving Loans outstanding to the Borrower that are in
excess of Availability to be Overadvances; provided that, no Overadvance shall
result in a Default due to Borrower’s failure to comply with Section 2.01 for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute ABR
Borrowings. The making of an Overadvance on any one occasion shall not obligate
the Administrative Agent to make any Overadvance on any other occasion. The
authority of the Administrative Agent to make Overadvances is limited to an
aggregate amount not to exceed 10% of the Aggregate Commitment at any time;
provided that, the aggregate amount of Overadvances and Protective Advances
shall not collectively exceed 10% of the Aggregate Commitment nor shall it
result in the Aggregate Revolving Exposure exceeding the Aggregate Commitment.
No Overadvance may remain outstanding for more than thirty (30) days and no
Overadvance shall cause any Lender’s Revolving Exposure to exceed its
Commitment; provided that, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively (and shall not apply
to any Overadvances previously made) upon the Administrative Agent’s receipt
thereof.

(c)Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The Swingline Lender
or the Administrative Agent may, at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender is required
to fund its participation in any Swingline Loan or Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Swingline Loan or Overadvance.

(d)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
Houston, Texas time on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Swingline Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 2:00 p.m., Houston, Texas time, on such Settlement
Date. Settlements may occur during the existence of a Default and whether or not
the applicable conditions precedent set forth in Section 4.02 have then been
satisfied, there being no obligation of any Loan Party to satisfy such
conditions in connection with a Settlement. Such

47

--------------------------------------------------------------------------------

 

 

amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover from such Lender on demand
such amount, together with interest thereon, as specified in Section 2.07.

Section 2.06Letters of Credit.

(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars, or in
Alternative Currencies that the applicable Issuing Bank may permit at such time
in its discretion and in accordance with Section 1.07, as the applicant thereof
for the support of its or any of its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrower will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waives any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is a Sanctioned Country or (B) in any manner that would result in a
violation of any Sanctions by any party to this Agreement, (ii) if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Requirement of Law relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or

48

--------------------------------------------------------------------------------

 

 

foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 12:00 noon, Houston, Texas time, at least three
(3) Business Days prior to the requested date of issuance, amendment, renewal or
extension (or such shorter period as may be agreed by the applicable Issuing
Bank in its discretion)) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $15,000,000, (ii) no
Lender’s Revolving Exposure shall exceed its Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of (x) the Aggregate Commitment
and (y) the Borrowing Base. Notwithstanding the foregoing or anything to the
contrary contained herein, no Issuing Bank shall be obligated to issue or modify
any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith but shall have no
obligation to issue such requested Letter of Credit. Any Letter of Credit so
issued by an Issuing Bank in excess of its individual Issuing Bank Sublimit then
in effect shall nonetheless constitute a Letter of Credit for all purposes of
the Credit Agreement, and shall not affect the Issuing Bank Sublimit of any
other Issuing Bank, subject to the limitations on the aggregate LC Exposure set
forth in clause (i) of this Section 2.06(b).

(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
(1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, including, without limitation, any
automatic renewal provision, one (1) year after such renewal or extension) or
such longer period of time as may be agreed to by the applicable Issuing Bank in
its sole discretion (which shall in no event extend beyond the date set forth in
clause (ii) hereof) and (ii) the date that is five (5) Business Days prior to
the Maturity Date unless arrangements satisfactory to the applicable Issuing
Bank in its sole discretion have been made for any such Letter of Credit to
remain outstanding after the

49

--------------------------------------------------------------------------------

 

 

termination of this Agreement without the benefit of the participations set
forth in the below clause (d).

(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent (A) an amount equal to such LC Disbursement
in dollars (based on the Dollar Equivalent of such amount, if applicable) and
(B) the Dollar Equivalent of any Taxes or out-of-pocket fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such payment,
(i) not later than 3:00 p.m., Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, Houston, Texas time, on such date, or, (ii) if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 3:00 p.m., Houston, Texas time, on (x) the Business
Day that the Borrower receives such notice, if such notice is received prior to
12:00 noon, Houston, Texas time, on the day of receipt, or (y) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time, on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Borrowing or Swingline Loan (to the extent available) in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan, as applicable. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to

50

--------------------------------------------------------------------------------

 

 

this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank, as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the Issuing Bank or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder or any acts or omissions of any
beneficiary with respect to its use of any Letter of Credit), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing (including, without
limitation, the Borrower’s absolute, unconditional and irrevocable obligation to
reimburse LC Disbursements as set forth in this Section 2.06(f)) shall not be
construed to (x) preclude the Borrower’s pursuing any rights and remedies as it
may have against the beneficiary of any Letter of Credit at law or under any
other agreement or (y)  excuse the Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct or bad faith on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of

51

--------------------------------------------------------------------------------

 

 

Credit. The Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply pursuant to the
terms thereof or to the extent elected by the Administrative Agent or the
Required Lenders, as the case may be. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.

(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, within three (3) Business Days after the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the

52

--------------------------------------------------------------------------------

 

 

Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the amount of the LC Exposure as of such date; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account and all money or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all such Events of Default have been cured or waived.

(k)Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank (other than JPMCB) shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(l)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination; provided, that, if applicable,
in the case of any Letter of Credit denominated in an Alternative Currency, the
deemed amount of

53

--------------------------------------------------------------------------------

 

 

such Letter of Credit shall give effect to converting the stated amount of such
Letter of Credit into the Dollar Equivalent thereof as of the date of issuance.

Section 2.07Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
1:00 p.m., Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the funds so received
in the aforesaid account of the Administrative Agent to the Funding Account;
provided that ABR Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.08Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, Overadvances or Protective Advances, which may not be
converted or continued.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements

54

--------------------------------------------------------------------------------

 

 

for doing so have been approved by the Administrative Agent, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c)Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.



55

--------------------------------------------------------------------------------

 

 

Section 2.09Termination and Reduction of Commitments; Increase in Commitments.

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)The Borrower may at any time terminate the Commitments upon Payment in Full
of the Secured Obligations.

(c)The Borrower may from time to time reduce the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $5,000,000, (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the Aggregate
Revolving Exposure would exceed the lesser of (x) the Aggregate Commitment and
(y) the Borrowing Base, and (iii) the Borrower shall not reduce the Commitments
if such reduction will make the Commitments less than $20,000,000.

(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(e)The Borrower shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or one or more
other lending institutions provided that (i) any such request for an increase
shall be in a minimum amount of $10,000,000 (or such lower amount as the
Administrative Agent agrees) or in an integral multiple of $5,000,000 in excess
thereof (or such lower amount as the Administrative Agent agrees), (ii) the
Borrower may make a maximum of five (5) such requests, (iii) after giving effect
thereto, the sum of the total of the additional Commitments pursuant to this
Section 2.09(e) does not exceed $50,000,000, (iv) the Aggregate Commitment does
not exceed $125,000,000, (v) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, conditioned or delayed, (vi) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, and (vii) the
procedure described in Section 2.09(f) have been satisfied. Nothing contained in
this Section 2.09 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder at any time.

(f)Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall only
require the written

56

--------------------------------------------------------------------------------

 

 

signatures of the Administrative Agent, the Borrower and each Lender being added
or increasing its Commitment, subject only to the approval of all Lenders if any
such increase or addition would cause the Aggregate Commitment to exceed
$125,000,000. As a condition precedent to such an increase or addition, the
Borrower shall deliver to the Administrative Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, immediately
before and immediately after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard) as of such earlier date, (2) no Default
exists, (3) if a Cash Dominion Activation Period is in effect immediately before
or will be in effect immediately after giving effect to such increase or
addition, the Borrower is in compliance (on a pro forma basis) with the covenant
contained in Section 6.12 and (ii)  legal opinions and documents consistent with
those delivered on the Effective Date, to the extent applicable to such increase
or addition and reasonably requested by the Administrative Agent. If the
Borrower elects to increase the Aggregate Commitment by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent an agreement substantially in the form of Exhibit G
(a “Commitment Increase Agreement”) or in such other form, including an
amendment to this Agreement, otherwise acceptable to the Administrative Agent.
If the Borrower elects to increase the Commitments by causing an additional
Lender to become a party to this Agreement and there is no increased Commitment
by an existing Lender, then the Borrower and such additional Lender shall
execute and deliver to the Administrative Agent an agreement substantially in
the form of Exhibit H (an “Additional Lender Agreement”) or in such form,
including an amendment to this Agreement, otherwise acceptable to the
Administrative Agent. Each such additional Lender shall submit to the
Administrative Agent an Administrative Questionnaire and a processing and
recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent). The Borrower shall, if requested by the additional Lender deliver a
promissory note payable to such additional Lender in a principal amount equal to
its Commitment, and otherwise duly completed.

(g)On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its revised Applicable Percentage of such outstanding
Revolving Loans, and the Administrative Agent shall make such other adjustments
among the Lenders with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii)  the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase (or addition) in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in

57

--------------------------------------------------------------------------------

 

 

accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Within a reasonable
time after the effective date of any increase or addition, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.

Section 2.10Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent, (iii)  to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the fifth (5th) Business Day after such Swingline Loan is made;
provided that, on each date that a Revolving Loan is made, the Borrower shall
repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Loan shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding, and (iv) to the Administrative Agent the then
unpaid principal amount of each Overadvance on the earlier of the Maturity Date,
the thirtieth (30th) day after such Overadvance is made and the second (2nd)
Business Day after demand by the Administrative Agent.

(b)At all times during a Cash Dominion Activation Period, on each Business Day,
the Administrative Agent shall apply all funds credited to the Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second to prepay the Revolving Loans (including Swingline
Loans) and third to cash collateralize outstanding LC Exposure to the extent
required herein. Notwithstanding the foregoing, to the extent any funds credited
to the Collection Account constitute Net Proceeds, the application of such Net
Proceeds shall be subject to Section 2.11(c).

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.



58

--------------------------------------------------------------------------------

 

 

(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

Section 2.11Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without penalty or premium, subject to prior
written notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

(b)Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Commitment and (ii) the Borrowing Base, the Borrower shall
prepay the Revolving Loans and LC Exposure resulting from LC Disbursements
and/or Swingline Loans and cash collateralize all other LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j) as applicable
in an aggregate amount equal to such excess.

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, promptly and in any event within three (3) Business Days
(or, (x) for any event described in clause (c) of the definition of the term
“Prepayment Event”, not later than the first Business Day or (y) if received by
any Foreign Subsidiary, within five (5) Business Days) after such Net Proceeds
are received by any Loan Party or Subsidiary, prepay the Obligations and cash
collateralize the LC Exposure as set forth in Section 2.11(d) below in an
aggregate amount equal to (100%) of such Net Proceeds, provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, (x) if the property or asset that is the subject of such
event is subject to a Lien that is, and is permitted pursuant to this Agreement
to be, senior to the Liens granted by any Loan Party pursuant to the Loan
Documents in favor of the Administrative Agent, then the Borrower may apply the
Net Proceeds thereof to any prepayment then required under the terms of the
obligations secured by such Lien prior to applying the remainder thereof (if
any) in accordance with this Section 2.11(c) and (y) if the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower to the effect that the Loan Parties intend to apply the Net Proceeds
from such event (or a portion thereof specified in such certificate), within one
hundred eighty (180) days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
Inventory) to be used in the business of the Loan Parties, and certifying that
no Event of Default has occurred and is continuing, then, so long as a Cash
Dominion Activation Period is not in effect, no prepayment shall be required

59

--------------------------------------------------------------------------------

 

 

pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided that to the extent of any such Net Proceeds therefrom that
have not been so applied by the end of such one hundred eighty (180)-day period,
a prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied.

(d)All such amounts prepaid by the Borrower pursuant to Section 2.11(c) (as to
any insurance or condemnation proceeds, to the extent they arise from casualties
or losses to Collateral) shall be applied, first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, second to prepay
the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Commitments, to pay outstanding LC Exposure resulting from LC
Disbursements and to cash collateralize all other outstanding LC Exposure. If
the precise amount of insurance or condemnation proceeds allocable to Collateral
as compared to other equipment, fixtures and real property is not otherwise
determined, the allocation and application of those proceeds shall be determined
by the Administrative Agent, in its Permitted Discretion.

(e)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
(i) 12:00 noon, Houston, Texas time, (A) in the case of prepayment of a
Eurodollar Borrowing, three (3) Business Days (or such shorter period so that
such notice is not required prior to the occurrence of the event giving rise to
the prepayment pursuant to Section 2.11(c)) before the date of prepayment, or
(B) in the case of prepayment of an ABR Borrowing, one (1) Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Revolving Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

Section 2.12Fees.

(a)The Borrower agrees to pay to the Administrative Agent for the pro rata
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Commitments terminate. Accrued commitment fees shall be
payable in arrears on the first calendar day of each calendar month and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



60

--------------------------------------------------------------------------------

 

 

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first calendar day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of three hundred sixty (360) days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13Interest.

(a)The Loans comprising ABR Borrowings (including Swingline Loans) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

(d)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding

61

--------------------------------------------------------------------------------

 

 

any provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

(e)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f)All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of three hundred
sixty-five (365) days (or three hundred sixty-six (366) days in a leap year),
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14Alternate Rate of Interest.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.



62

--------------------------------------------------------------------------------

 

 

(b)If any Lender determines that any Requirement of Law applicable to such
Lender has made it unlawful, or if any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable lending office to make,
maintain, fund or continue any Eurodollar Borrowing, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make, maintain, fund or
continue Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings
will be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), either convert or prepay all
Eurodollar Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrower will also pay accrued interest on the amount so
converted or prepaid.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and , to the extent the Administrative Agent and the
Borrower agree to such alternate rate of interest, shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest and other related changes
(including, to the extent necessary, corresponding changes to the definition of
“Applicable Rate” and other definitions referenced therein) is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.



63

--------------------------------------------------------------------------------

 

 

Section 2.15Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of, or the Loans made by, or participations
in Letters of Credit, Overadvances, Protective Advances or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as

64

--------------------------------------------------------------------------------

 

 

the case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) or Section 2.11(e)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19 or 9.02(d), then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan (other than the Applicable Rate) had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 2.17Withholding of Taxes; Gross-Up.

(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of any
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld

65

--------------------------------------------------------------------------------

 

 

to the relevant Governmental Authority in accordance with applicable law.  If
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender together with supporting documentation with
respect to the amount of such payment or liability, shall be conclusive absent
manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).



66

--------------------------------------------------------------------------------

 

 

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Withholding Agent), an executed copy of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;



67

--------------------------------------------------------------------------------

 

 

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the Beneficial Owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such

68

--------------------------------------------------------------------------------

 

 

Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g)  (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

(i)Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

Section 2.18Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15,  2.16 or 2.17, or otherwise) prior to
3:00 p.m., Houston, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.

69

--------------------------------------------------------------------------------

 

 

All such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, Floor L2, Chicago, Illinois, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15,  2.16,  2.17 and 9.03 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B)  a mandatory prepayment, including any Net Proceeds received
pursuant to Section 2.11(c) (which shall be applied in accordance with
Section 2.11(b)) or (C) amounts to be applied from the Collection Account when a
Cash Dominion Activation Period is in effect (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent and the Issuing Bank
from the Borrower (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements, seventh, to pay an amount to the Administrative Agent equal to
105% of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing in respect of Banking
Services Obligations and Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent, any Lender or any other Secured Party by the Borrower
or any other Loan Party and, tenth, to the applicable Loan Party or as otherwise
required by any Requirement of Law.  Notwithstanding the foregoing, amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless an
Event of Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations in the order set forth above in this
clause (b).

(c)All payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for
fees, costs and

70

--------------------------------------------------------------------------------

 

 

expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from any deposit account of the Borrower (other than any
Excluded Account) maintained with the Administrative Agent, or if any such
deposit account does not have sufficient funds to make such payment, from the
proceeds of Borrowings made hereunder either pursuant to a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section. The Borrower hereby irrevocably authorizes (i) the Administrative Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents to the extent any deposit account of the Borrower (other than any
Excluded Account) maintained with the Administrative Agent has insufficient
funds therefor, and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans and Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03,  2.04 or 2.05, as applicable, and
(ii) the Administrative Agent to charge any deposit account of the Borrower
(other than any Excluded Account) maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents; provided that the Administrative
Agent agrees not to exercise the rights under this clause (c) unless (x) a Cash
Dominion Activation Period then exists or (y) the Borrower so elects and
authorizes the Administrative Agent in writing.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative

71

--------------------------------------------------------------------------------

 

 

Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(g)The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

Section 2.19Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a

72

--------------------------------------------------------------------------------

 

 

Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent to the extent required under
Section 9.04 (and in circumstances where its consent would be required under
Section 9.04, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-

73

--------------------------------------------------------------------------------

 

 

Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that such Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.20(c),
and LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Lender Parent
of any Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees in writing that a Defaulting Lender has
adequately remedied all

74

--------------------------------------------------------------------------------

 

 

matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on the date of such readjustment such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage, but no fees that ceased to accrue, or that the Borrower was not
required to pay, to such Lender in accordance with this Section 2.20 shall be
required to be paid to such Lender after it ceases to be a Defaulting Lender.

Section 2.21Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Secured Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Secured Party is for any reason compelled to surrender such payment
or proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Secured Party in its discretion), then the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Administrative Agent or such Secured
Party. The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Secured Party in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement.

Section 2.22Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than JPMCB and its Affiliates) providing Banking Services for, or
having Swap Agreements with, any Loan Party or any Subsidiary of a Loan Party
shall deliver to the Administrative Agent, promptly after entering into such
Banking Services or Swap Agreements, written notice setting forth the aggregate
amount of all Banking Services Obligations and Swap Agreement Obligations of
such Loan Party or Subsidiary thereof to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent). In addition, each such Lender or
Affiliate thereof shall deliver to the Administrative Agent, upon (a) the
Administrative Agent’s request therefor or (b) any material change in the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
information set forth in the most recent summary delivered to the Administrative
Agent pursuant to this Section 2.22 shall be used in determining the amounts to
be applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b).



75

--------------------------------------------------------------------------------

 

 

Article III


REPRESENTATIONS AND WARRANTIES

Each Loan Party party hereto represents and warrants to the Lenders that:

Section 3.01Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

Section 3.02Authorization; Enforceability. The Transactions are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a “default” or “event of default” under any material
indenture, agreement or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right under any such material indenture, agreement or other instrument (other
than a Loan Document) to require any payment to be made by any Loan Party or any
Subsidiary, (d) will not violate or contravene the Organizational Documents of
any Loan Party or any Subsidiary and (e) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any Subsidiary, except
Liens created pursuant to the Loan Documents.

Section 3.04Financial Condition; No Material Adverse Change.

(a)The Borrower has heretofore furnished to the Lenders the consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) of the
Borrower and its Subsidiaries as of and for the fiscal year ended December 31,
2017 reported on by PricewaterhouseCoopers LLP, independent public accountants,
and (ii) of the Parent and its Subsidiaries as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2018 certified by a Financial
Officer of the Borrower. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP or

76

--------------------------------------------------------------------------------

 

 

IFRS, as applicable, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

(b)No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since December 31, 2017.

Section 3.05Properties.

(a)As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party necessary
or used in the conduct of its business. Each of the leases and subleases of real
property that is necessary or used in the conduct of the business of the
Borrower and its Subsidiaries is valid and enforceable in accordance with its
terms and is in full force and effect, and, to the Knowledge of the applicable
Loan Party, no material default by any party to any such lease or sublease
exists that could reasonably be expected to result in the termination thereof by
a Person that is not a Loan Party or any of its Subsidiaries. Each of the Loan
Parties and each of its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all of its material real and personal property,
(i) free of all Liens other than those permitted by Section 6.02 and (ii) except
for minor irregularities or deficiencies in title that, individually or in the
aggregate, do not materially interfere with any Loan Party’s ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose.

(b)Each Loan Party and each Subsidiary owns, or is licensed to use, all material
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by each
Loan Party and each Subsidiary does not infringe in any material respect upon
the rights of any other Person, and each Loan Party’s and each Subsidiary’s
rights thereto are not subject to any licensing agreement or similar
arrangement.

Section 3.06Litigation and Environmental Matters.

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the Knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

(b)Except for the Disclosed Matters (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability, (ii)
Knows of any basis for any Environmental Liability that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and (iii) except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, or (C) has received notice of any claim with
respect to any Environmental Liability.

Section 3.07Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in

77

--------------------------------------------------------------------------------

 

 

a Material Adverse Effect, each Loan Party and each Subsidiary is in compliance
with (a) all Requirements of Law applicable to it or its property and (b) all
indentures, agreements and other instruments binding upon it or its property. No
Default has occurred and is continuing.

Section 3.08Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.09Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No Tax liens (other than
Permitted Encumbrances) have been filed and no claims are being asserted with
respect to any such Taxes.

Section 3.10ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. To the extent applicable, the present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87 or
subsequent recodification thereof, as applicable) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87 or subsequent
recodification thereof, as applicable) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans.

Section 3.11Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole with all
such information, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information and other forward looking
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.



78

--------------------------------------------------------------------------------

 

 

Section 3.12Solvency.

(a)Immediately after the consummation of the Transactions to occur on the
Effective Date, or with respect to any Transactions to occur on any other date
on which this representation is made, immediately after the consummation of the
Transactions to occur on such date, (i) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all facts and circumstances existing at
such time, represents the amount that would reasonably be expected to become an
actual or matured liability.

(b)No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

Section 3.13Insurance.  Schedule 3.13 sets forth a description (which may be
attachments of certificates of insurance) of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Effective Date. As
of the Effective Date, all premiums in respect of such insurance have been paid
or paid-up through the financed premium date. The Borrower maintains, and has
caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

Section 3.14Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Borrower of each Subsidiary, (b) a true and complete listing
of each class of each of the Borrower’s authorized Equity Interests, all of
which issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.14, and (c) the type of entity of the Borrower and each
Subsidiary. All of the issued and outstanding Equity Interests of a Subsidiary
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non‑assessable. As of the Effective Date, except as set forth on
Schedule 3.14, there are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party.



79

--------------------------------------------------------------------------------

 

 

Section 3.15Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and (i) when financing statements and other filings in appropriate form
are filed in the offices specified in the Security Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
described therein with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), such Liens constitute perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) in the case of
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement, and (b) in the case of Liens perfected only by
possession (including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

Section 3.16Employment Matters. Except as would not reasonably be expected to
result in a Material Adverse Effect, individually or in the aggregate, (a) as of
the Effective Date, there are no strikes, lockouts or slowdowns against any Loan
Party or any Subsidiary pending or, to the Knowledge of any Loan Party,
threatened, (b) the hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation of any applicable
Federal, state, local or foreign law dealing with such matters, including, with
respect to Domestic Subsidiaries, the Fair Labor Standards Act and  (c) all
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.

Section 3.17Federal Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Section 3.18Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

Section 3.19No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

Section 3.20Anti-Corruption Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and directors
and, to the Knowledge of such Loan Party, its employees and agents, are not
knowingly engaged in any activity that would reasonably be expected to result in
any Loan Party being designated as a Sanctioned Person, and are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) any Loan Party, any Subsidiary or, to the Knowledge of any such Loan
Party or Subsidiary, any of their respective directors, officers or employees,
or (b) to the Knowledge of any such Loan Party or Subsidiary,

80

--------------------------------------------------------------------------------

 

 

any agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

Section 3.21Affiliate Transactions. Except as set forth on Schedule 3.21, as of
the date of this Agreement, there are no existing agreements, arrangements or
transactions that would not be permitted by Section 6.09 (other than clause (h)
thereof) between any Loan Party and any of the officers, members, managers,
directors, stockholders, parents, holders of other Equity Interests or
Affiliates (other than Subsidiaries) of any Loan Party or, to the Knowledge of
such Loan Party, any members of their respective immediate families.

Section 3.22Common Enterprise. The successful operation and condition of each of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole. Each Loan Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) successful operations of each of the other Loan Parties as
a whole and (b) the credit extended by the Lenders to the Borrower hereunder,
both in their separate capacities and as members of the group of companies. Each
Loan Party has determined that execution, delivery, and performance of this
Agreement and any other Loan Documents to be executed by such Loan Party is
within its purpose, in furtherance of its direct and/or indirect business
interests, will be of direct and/or indirect benefit to such Loan Party, and is
in its best interest.

Section 3.23EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Article IV


CONDITIONS

Section 4.01Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a)Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and (iii) 
any promissory notes requested by a Lender pursuant to Section 2.10 payable to
each such requesting Lender and its registered assigns and a written opinion of
the Loan Parties’ counsel (which may include the general counsel or other
in-house counsel of the Borrower reasonably acceptable to the Administrative
Agent), addressed to the

81

--------------------------------------------------------------------------------

 

 

Administrative Agent, the Issuing Bank and the Lenders, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b)Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower for the fiscal
year ended December 31, 2017, (ii) unaudited interim consolidated financial
statements of the Parent for the fiscal quarter ended March 31, 2018, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Borrower, as reflected in the audited, consolidated financial
statements described in clause (i) of this paragraph and (iii) reasonably
satisfactory quarterly projections for the Borrower’s fiscal years ending
December 31, 2018 and December 31, 2019, and annual projections for each of the
Borrower’s fiscal years thereafter, through and including the Borrower’s fiscal
year ending December 31, 2022.

(c)Officer’s Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated as of the Effective Date and executed by its Secretary or
Assistant Secretary (or other officer of such Loan Party reasonably satisfactory
to the Administrative Agent), which shall (A) certify the resolutions of its
board of directors, board of managers, members or other governing body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the officers of such Loan Party authorized to sign the Loan Documents to which
it is a party and, in the case of the Borrower, at least one of its Financial
Officers, and (C) contain, as attachments, the certificate or articles of
incorporation or organization of such Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
or other organizational or governing documents, and (ii) a good standing
certificate, as of a recent date, for such Loan Party from its jurisdiction of
organization or the substantive equivalent available in the jurisdiction of
organization for such Loan Party from the appropriate governmental officer in
such jurisdiction.

(d)Closing Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(except with respect to any representation and warranty qualified as to
materiality, in which case that such representation and warranty is true and
correct) as of such date (except to the extent that such representation and
warranty relates to an earlier date, in which case that such representation and
warranty is true and correct in all material respects (except with respect to
any representation and warranty qualified as to materiality, in which case that
such representation and warranty is true and correct) as of such earlier date),
(iii) stating that Availability for the Borrower is equal to or greater than
$50,000,000 after giving effect to all Borrowings to be made on the Effective
Date and the use of proceeds thereof, the issuance of any Letters of Credit on
the Effective Date, the consummation of the Transactions to occur on the
Effective Date and the payment of all fees and expenses then due hereunder, and
(iv) certifying as to any other factual matters as may be reasonably requested
by the Administrative Agent.



82

--------------------------------------------------------------------------------

 

 

(e)Fees. The Lenders, the Lead Arranger and the Administrative Agent shall have
received all fees required to be paid, and all expenses to the extent they would
be required to be reimbursed pursuant to Section 9.03 if this Agreement were
then effective, in each case for which invoices have been presented (including
the reasonable and documented out-of-pocket fees and expenses of legal counsel),
on or before the Effective Date. All such amounts may be paid with proceeds of
Loans made on the Effective Date, in which case they will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(f)Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets constituting a material portion of the Collateral are located,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation reasonably
satisfactory to the Administrative Agent.

(g)Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness required to be repaid from the
proceeds of the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment.

(h)Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)Collateral Access Agreements. The Administrative Agent shall have received
each Collateral Access Agreement required to be provided pursuant to Section
4.12 of the Security Agreement.

(j)Solvency. The Administrative Agent shall have received a solvency certificate
of the Borrower signed by a Financial Officer dated as of the Effective Date.

(k)Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of June 30,
2018 with customary supporting schedules and documentation.

(l)Closing Availability. On the Effective Date, after giving effect to all
Borrowings to be made on the Effective Date and the use of proceeds thereof, the
issuance of any Letters of Credit on the Effective Date, the consummation of the
Transactions to occur on the Effective Date and the payment of all fees and
expenses then due hereunder, and with all of the Loan Parties’ indebtedness,
liabilities, and obligations current, Availability shall not be less than
$50,000,000.

(m)Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates (if any) representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power or membership power, as applicable, for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) to the extent required pursuant to the Security Agreement, each promissory
note

83

--------------------------------------------------------------------------------

 

 

(if any) pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(n)Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall have been delivered to the Administrative Agent and be in
proper form for filing, registration or recordation.

(o)Insurance.   Subject to Section 5.15, the Administrative Agent shall have
received evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of Section 5.10 hereof and Section 4.11 of the Security Agreement.

(p)Letter of Credit Application. If a Letter of Credit is requested to be issued
on the Effective Date, the Administrative Agent shall have received a properly
completed letter of credit application (whether standalone or pursuant to a
master agreement, as applicable). The Borrower shall have executed the Issuing
Bank’s master agreement for the issuance of commercial Letters of Credit, if
applicable.

(q)Tax Withholding. The Administrative Agent shall have received a copy of the
appropriate IRS Form W-8 or W-9, as applicable, for each Loan Party, in each
case, properly completed and signed.

(r)Corporate Structure. The corporate structure, capital structure and other
debt instruments, material accounts and governing documents of the Borrower and
its Affiliates shall be acceptable to the Administrative Agent in its sole
discretion.

(s)Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and such
other information or materials as the Administrative Agent shall include within
the scope of such field examination and audit, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent in its sole
discretion.

(t)Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence related to the Loan Parties, their respective
Subsidiaries and the Transactions, the results of which shall be reasonably
satisfactory to Administrative Agent in its sole discretion.

(u)Appraisal(s).The Administrative Agent shall have received an appraisal of the
applicable Loan Parties’ Inventory from one or more firms satisfactory to the
Administrative Agent, which such appraisal shall be satisfactory to the
Administrative Agent in its sole discretion.

(v)USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under

84

--------------------------------------------------------------------------------

 

 

applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, for each Loan Party.

(w)Government and Third Party Consents and Approvals. The Administrative Agent
shall have received evidence that all consents and approvals, if any, required
to be obtained from any Governmental Authority or other Person in connection
with the Transactions (including member and shareholder approvals) have been
obtained and are in full force and effect.

(x)Material Adverse Effect. No event shall have occurred since December 31, 2017
and no condition shall exist which has had or would be reasonably expected to
have a Material Adverse Effect.

(y)Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested at least two (2) Business Days
prior to the Effective Date (or such shorter period as the Borrower may
reasonably agree).

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Houston, Texas time, on
August 31, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding (unless all or a portion of the proceeds
of such Borrowing is contemporaneously used to pay any such Protective Advance
in full).

(c)Immediately after giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability shall not be less
than zero.



85

--------------------------------------------------------------------------------

 

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
 (b), and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

Article V


AFFIRMATIVE COVENANTS

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

Section 5.01Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent:

(a)within ninety (90) days after the end of each fiscal year of the Borrower,
(i) Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or any other
independent public accountants of recognized national standing (without a “going
concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit), and (ii) to the
extent different from and not set forth in the information provided pursuant to
the foregoing clause (i), consolidating financial information prepared by the
Borrower as a schedule to the audited financial statements, certified by a
Financial Officer, showing any adjustments to the audited consolidated financial
statements which are necessary to demonstrate the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries, to the
effect that such consolidated financial statements together with such schedule
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of the Borrower, (i) Parent’s unaudited consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter (other than with respect to statements of cash flows) and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, and
(ii) to the extent different from and not set forth in the information provided
pursuant to the foregoing clause (i), consolidating

86

--------------------------------------------------------------------------------

 

 

financial information prepared by the Borrower as a schedule to the consolidated
financial statements, showing any adjustments to the consolidated financial
statements which are necessary to demonstrate the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c)during a Monthly Reporting Activation Period, within twenty-five (25) days
after the end of each calendar month of the Parent, (i) Parent’s unaudited
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such calendar month (other than with respect to
statements of cash flows) and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, and (ii) to the extent different from and not set
forth in the information provided pursuant to the foregoing clause (i),
consolidating financial information prepared by the Borrower as a schedule to
the consolidated financial statements, showing any adjustments to the
consolidated financial statements which are necessary to demonstrate the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(d)concurrently with any delivery of financial statements under clause (a),  (b)
or (c) above, a compliance certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit D (i) certifying that such
financial  statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and is
continuing, and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12,  regardless of whether such calculations are
required to be tested as set forth in Section 6.12 and (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements most recently delivered pursuant to clause (a)
above and, if any such change has occurred, specifying the effect of such change
on the financial statements accompanying such certificate;

(e)within sixty (60) days after the end of each fiscal year of the Parent, but
in any event no more than thirty (30) days prior to the end of the previous
fiscal year of the Parent, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Borrower for each fiscal quarter of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

(f)as soon as available but in any event within twenty-five (25) days of the end
of each fiscal quarter (or, during a Monthly Reporting Activation Period, within
twenty-five (25) days of the end of each calendar month), and at such other
times (i) as may be necessary to re-determine

87

--------------------------------------------------------------------------------

 

 

Availability in the Permitted Discretion of the Administrative Agent or (ii) as
the Borrower may otherwise elect to deliver (in addition to and not in lieu of
the foregoing delivery requirements in this clause (f) and in any event, not
more than twice per fiscal year of the Parent), as of the period then ended, a
Borrowing Base Certificate and supporting information in connection therewith
(including, in respect of any Borrowing Base Certificate delivered for a fiscal
quarter or a calendar month which is also the end of any fiscal quarter of the
Borrower, as applicable, a calculation of Average Quarterly Availability for
such fiscal quarter then ended and an indication of what the Applicable Rate is
as a result of such Average Quarterly Availability), together with any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request; provided that, at any time an Accelerated
Borrowing Base Delivery Period exists, a Borrowing Base Certificate shall be
delivered weekly within three (3) Business Days after the end of each calendar
week;

(g)as soon as available but in any event within twenty-five (25) days of the end
of each fiscal quarter (or, during a Monthly Reporting Activation Period,
twenty-five (25) days of the end of each calendar month) or together with any
Borrowing Base Certificate delivered pursuant to Section 5.01(f), as of the
period then ended, all delivered electronically in a text formatted file
reasonably acceptable to the Administrative Agent:

(i)a detailed aging of the Loan Parties’ Accounts, including all invoices aged
by invoice date, prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;

(ii)a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, by location (showing Inventory in
transit and any Inventory located with a third party under any consignment,
bailee arrangement or warehouse agreement), by class (raw material,
work-in-process and finished goods), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a weighted
average basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate; and

(iii)a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;

provided, that at any time an Accelerated Borrowing Base Delivery Period exists,
the Administrative Agent, in its sole discretion, may require delivery of the
information required by this clause (g) weekly within three (3) Business Days
after the end of each calendar week;

(h)as soon as available but in any event within twenty-five (25) days of the end
of each fiscal quarter (or, during a Monthly Reporting Activation Period,
twenty-five (25) days of the end of each calendar month), as of the period then
ended, an aging of the Borrower’s accounts payable, delivered electronically in
a text formatted file reasonably acceptable to the Administrative Agent;
provided, that at any time an Accelerated Borrowing Base Delivery Period exists,
the

88

--------------------------------------------------------------------------------

 

 

Administrative Agent, in its sole discretion, may require delivery of the
information required by this clause (h) weekly within three (3) Business Days
after the end of each calendar week;

(i)promptly upon the Administrative Agent’s request:

(i)copies of invoices issued by the Loan Parties in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Loan Party;

(iii)a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(iv)an updated customer list for the Loan Parties in respect of Account Debtors
for Eligible Accounts, which list shall be in form reasonably satisfactory to
the Administrative Agent and delivered electronically in a text formatted file
reasonably acceptable to the Administrative Agent and certified as true and
correct by a Financial Officer of the Borrower;

(j)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Parent, any Loan
Party or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, if applicable, or distributed by such Person to its shareholders
generally, as the case may be;

(k)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(l)promptly following any request therefor, such other information regarding the
operations, material changes in ownership of Equity Interests, business affairs
and financial condition of any Loan Party or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to clauses (a),  (b) and (j) of this
Section 5.01 and Section 5.02(f) may (but shall not be required to) be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (i) Parent (or any applicable Loan Party or Subsidiary) posts
such documents, or provides a link thereto on its website on the Internet to
which the Administrative Agent and each Lender has access (located at
http://www.cactuswellhead.com) or (ii) such documents are posted on the Internet
website of the

89

--------------------------------------------------------------------------------

 

 

SEC (http://www.sec.gov); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent if the Administrative Agent
or any Lender requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above.

Section 5.02Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt (but in any event within any time period that may be
specified below) written notice of the following:

(a)the occurrence of any Default;

(b)receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $5,000,000,
(ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan,
its fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan
Party or any Subsidiary, (v) alleges the violation of, or seeks to impose
remedies under, any Environmental Law or related Requirement of Law, or seeks to
impose Environmental Liability, (vi)  asserts liability on the part of any Loan
Party or any Subsidiary in excess of $5,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any recall of a
product manufactured or sold by a Loan Party;

(c)any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d)any loss, damage, or destruction to the Collateral, individually or in the
aggregate, in the amount of $5,000,000 or more, whether or not covered by
insurance;

(e)within two (2) Business Days of receipt thereof, any and all default notices
received by any Loan Party or any Subsidiary under or with respect to any leased
location or public warehouse where Collateral with a value, individually or in
the aggregate, in excess of $5,000,000 is located;

(f)all material amendments to or terminations of any Material Indebtedness, if
any, together with a copy of each such amendment or termination;

(g)any casualty or other insured damage to any portion of the Collateral or
commencement of any action or proceeding for the taking of any portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding, in each case, in an amount, individually or in the
aggregate, in excess of $5,000,000;

(h)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000; and



90

--------------------------------------------------------------------------------

 

 

(i)any other development that results, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section 5.02 (except for clause (f) of this
Section 5.02) shall be accompanied by a statement of a Financial Officer of the
Borrower or other executive officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto as of the time of such notice.

Section 5.03Existence; Conduct of Business. Each Loan Party will, and will cause
each Subsidiary to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

Section 5.04Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all (x) Taxes, (y) Material Indebtedness and (z)
all other liabilities and obligations that would result in liabilities, in an
aggregate amount under this clause (z), exceeding $2,500,000, in each case for
the preceding clauses (x),  (y) and (z), before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect;
provided,  however, that each Loan Party will, and will cause each Subsidiary
to, remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

Section 5.05Maintenance of Properties. Each Loan Party will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 5.06Books and Records; Inspection Rights. Each Loan Party will, and will
cause each Subsidiary to, (a) keep proper books of record and account in which
full, true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents, field examiners and appraisers retained by the Administrative Agent),
upon reasonable prior written notice, to visit and inspect during normal
business hours its properties, to conduct during normal business hours at such
Loan Party’s premises field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The applicable Loan Party shall have the right to
accompany any such representative designated by the Administrative Agent during
any

91

--------------------------------------------------------------------------------

 

 

such inspection. Each Loan Party acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to such Loan Party’s assets for internal use
by the Administrative Agent and the Lenders. If no Event of Default has occurred
and is continuing, the Administrative Agent may only conduct, and the Loan
Parties shall be responsible for the costs and expenses of, one (1) field
examination during any twelve (12)-month period, provided, that one (1)
additional field examination (for the total of two (2) such field examinations
during any twelve (12)-month period) may be conducted at any time after
Availability falls below the greater of (i) $17,500,000 and (ii) 20% of the
Aggregate Commitment; provided,  further, that there shall be no limitation on
the number or frequency of field examinations conducted while an Event of
Default has occurred and is continuing and the Loan Parties shall be responsible
for the costs and expenses of any field examinations conducted while an Event of
Default has occurred and is continuing.

Section 5.07Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Subsidiary to, (i) comply in all material
respects with each Requirement of Law applicable to it or its property
(including without limitation Environmental Laws, Anti-Corruption Laws and
Sanctions) and (ii) perform in all material respects its obligations under
material agreements to which it is a party, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.08Use of Proceeds.

(a)The proceeds of the Loans and the Letters of Credit will be used only to (i)
refinance existing Indebtedness of the Loan Parties, (ii) finance expenses
incurred in connection with the Transactions, and (iii) for the working capital
needs, capital expenditures and other general corporate purposes of the Loan
Parties and their Subsidiaries in the ordinary course of business, including,
without limitation, to finance Permitted Acquisitions and expenses incurred in
connection therewith. No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent that such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or the European Union, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 5.09[Reserved].



92

--------------------------------------------------------------------------------

 

 

Section 5.10Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents;  provided, that, to the extent any real property is
included in the Collateral, the applicable Loan Party shall maintain flood
insurance on such real property as required by the Flood Laws or as otherwise
satisfactory to all Lenders. The Borrower will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

Section 5.11[Reserved].

Section 5.12Appraisals. At any time that the Administrative Agent requests, the
Borrower will, and will cause each Subsidiary to, provide the Administrative
Agent with appraisals or updates thereof of its Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
reasonably satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by any applicable
Requirement of Law. If no Event of Default has occurred and is continuing, the
Administrative Agent may conduct, and the Loan Parties shall be responsible for
the costs and expenses of, one (1) Inventory appraisal during any twelve
(12)-month period, provided, that one (1) additional Inventory appraisal (for
the total of two (2) such Inventory appraisals during any twelve (12)-month
period) may be conducted at any time after Availability falls below the greater
of (i) $17,500,000 and (ii) 20% of the Aggregate Commitment; provided,  further,
that there shall be no limitation on the number or frequency of Inventory
appraisals conducted while an Event of Default has occurred and is continuing
and the Loan Parties shall be responsible for the costs and expenses of any
Inventory appraisals conducted while an Event of Default has occurred and is
continuing.

Section 5.13Depository Bank. Commencing on the sixtieth (60th) day following the
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion) and at all times thereafter, the Borrower and each Subsidiary
will maintain the Administrative Agent as its principal treasury and depository
bank in the United States, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business. For the avoidance of doubt, nothing herein
shall prohibit the Borrower or its Subsidiaries from maintaining any Excluded
Account with a depository bank other than the Administrative Agent.

Section 5.14Additional Collateral; Further Assurances.

(a)Subject to any applicable Requirement of Law, each Loan Party will cause each
Significant Domestic Subsidiary (other than any Excluded Domestic Subsidiary)
and, to the extent no adverse tax consequences would result to the Parent or any
of its subsidiaries as a result thereof (in the reasonable determination in good
faith of the Borrower, in consultation with the Administrative Agent) each
Significant Foreign Subsidiary (other than any CFC or any Subsidiary of a CFC),
in each case, formed or acquired after the date of this Agreement to become a
Loan

93

--------------------------------------------------------------------------------

 

 

Party by executing a Joinder Agreement within thirty (30) days of such formation
or acquisition (or such longer period of time that the Administrative Agent may
permit in its sole discretion). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, in
any property of such Loan Party which constitutes Collateral.

(b)Subject to clause (ii) below, each Loan Party will cause (i) 100% of the
issued and outstanding Equity Interests of each of its Significant Domestic
Subsidiaries (other than any Excluded Domestic Subsidiary) and Significant
Foreign Subsidiaries (other than any CFC or any Subsidiary of a CFC) and (ii)
65% (or such greater percentage that (1) would not reasonably be expected to
cause the undistributed earnings of any CFC as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such CFC’s U.S. parent
and (2) would not reasonably be expected to cause any adverse tax consequences)
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Significant Domestic Subsidiary that is a
FSHCO and each Significant Foreign Subsidiary that is a CFC to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
pursuant to the terms and conditions of the Loan Documents or other Collateral
Documents as the Administrative Agent shall reasonably request.

(c)Notwithstanding the foregoing clauses of this Section 5.14, if as of the last
day of any fiscal quarter of the Borrower, (i) the aggregate Total Assets
(without duplication) of (A) all Domestic Subsidiaries (other than any Excluded
Domestic Subsidiary) and all Foreign Subsidiaries (other than any CFC or any
Subsidiary of a CFC), in each case, which are not Loan Parties or whose Equity
Interests are not subject to a first priority, perfected Lien in favor of the
Administrative Agent in accordance with Section 5.14(b) and (B) all FSHCOs and
First-Tier Foreign Subsidiaries that are CFCs, in each case, whose Equity
Interests are not subject to a first priority, perfected Lien in favor of the
Administrative Agent in accordance with and subject to the limits in
Section 5.14(b) (collectively, the “Excluded Subsidiaries”) (when combined with
the assets of their respective subsidiaries, after eliminating intercompany
obligations) are equal to or greater than 5% of the Total Assets of the Borrower
and its Subsidiaries on such date or (ii) the aggregate EBITDA of all Excluded
Subsidiaries (determined as if references to “Parent and its subsidiaries” in
the definitions of “EBITDA”, “Interest Expense” and “Net Income” were references
to “each such Excluded Subsidiary and its subsidiaries”) is equal to or greater
than 5% of EBITDA (determined as if references to “Parent and its subsidiaries”
in the definitions of “EBITDA”, “Interest Expense” and “Net Income” were
references to “the Borrower and its Subsidiaries”), then the Borrower shall, no
later than ten (10) Business Days (or, in the case of Foreign Subsidiaries,
thirty (30) days), after the date on which financial statements for such fiscal
quarter are required to be delivered pursuant to Section 5.01(b) (in each case,
or such longer period of time as the Administrative Agent may agree in its sole
discretion) cause (x) additional Subsidiaries to become Loan Guarantors in
accordance with Section 5.14(a) and/or (y) the Equity Interests in additional
Subsidiaries (any such Subsidiary, an “Additional Pledged Subsidiary”) to become
subject to a first priority, perfected Lien in favor of the Administrative Agent
in accordance with and subject to the limits in Section 5.14(b), to the extent
necessary for the

94

--------------------------------------------------------------------------------

 

 

aggregate Total Assets of the Excluded Subsidiaries to account for less than 5%
of the Total Assets of the Borrower and its Subsidiaries and the aggregate
EBITDA of the Excluded Subsidiaries to account for less than 5% of aggregate
EBITDA of the Borrower and its Subsidiaries; provided that (A) EBITDA for all
purposes under this Section 5.14(c) shall be calculated for the most recently
ended period of four (4) consecutive fiscal quarters of the Borrower and (B) in
no event shall (x) any Equity Interests of any Excluded Domestic Subsidiary, CFC
or any Subsidiary of a CFC be required to be pledged pursuant to this clause (c)
to the extent an adverse tax consequence would reasonably be expected to result
as a result thereof to any Loan Party or any Subsidiary (in the reasonable
determination in good faith of the Borrower, in consultation with the
Administrative Agent) and (y) any Excluded Domestic Subsidiary or Foreign
Subsidiary be required to become a Loan Party pursuant to this clause (c) to the
extent an adverse tax consequence would reasonably be expected to result as a
result thereof to the Parent or any of its subsidiaries (in the reasonable
determination in good faith of the Borrower, in consultation with the
Administrative Agent).

(d)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Loan Parties,  and to the extent any real property is
included in the Collateral, such other documents as the Administrative Agent may
reasonably request on behalf of any Lender that is a regulated financial
institution or any affiliate of such a Lender (each, a “Regulated Lender
Entity”), in each case, to the extent such other documents are required for
compliance by such Regulated Lender Entity with applicable law with respect to
flood insurance diligence, documentation and coverage under the Flood Disaster
Protection Act of 1973, as amended.  Prior to signing by the Loan Parties of any
mortgage or deed of trust to secure the Secured Obligations, the applicable Loan
Parties and the Administrative Agent shall have provided each Regulated Lender
Entity requesting the same a copy of the life of loan flood zone determination
relative to the property to be subject to such mortgage or deed of trust
delivered to the Administrative Agent and copies of the other documents required
by any such Regulated Lender Entity as provided in the preceding sentence and
shall have received confirmation from each Regulated Lender Entity that flood
insurance due diligence and flood insurance compliance has been completed by
such Regulated Lender Entity (such confirmation not to be unreasonably withheld,
conditioned or delayed, and shall be delivered promptly upon such completion by
the applicable Regulated Lender Entity).

(e)If any material assets (excluding any Excluded Assets) are acquired by any
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower will (i) notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to

95

--------------------------------------------------------------------------------

 

 

grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties.

(f)Notwithstanding the foregoing clauses of this Section 5.14, if the Borrower
or any Subsidiary incurs Permitted Acquisition Debt which Permitted Acquisition
Debt is secured by Excluded Assets, the Administrative Agent and the Lenders
hereby agree to release any Liens in their favor on such Excluded Assets (if
any), upon the written request of the Borrower or the applicable Subsidiary,
subject to the terms and conditions of Section 9.02(c)(A).

Section 5.15Post-Closing Obligations.

(a)Within ninety  (90) days after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Loan Parties shall
deliver a Control Agreement or evidence reasonably satisfactory in form and
substance to the Administrative Agent of account closure for each of the Loan
Parties’ deposit accounts, securities accounts and commodity accounts in effect
on the Effective Date, in each case, except in respect of any Excluded Accounts,
in accordance with the Security Agreement.

(b)Within sixty (60) days after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Loan Parties shall
deliver insurance endorsements in form, scope, and substance reasonably
acceptable to the Administrative Agent evidencing that the Administrative Agent
has been named as lender loss payee and additional insured, as applicable, under
each applicable insurance policy and otherwise in compliance with the terms of
Section 5.10 hereof and Section 4.11 of the Security Agreement.

(c)The Borrower’s failure to comply with any requirement of this Section 5.15 on
or before the dates specified in this Section 5.15 shall constitute an immediate
Event of Default.

Article VI


NEGATIVE COVENANTS

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

Section 6.01Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a)the Secured Obligations;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and

96

--------------------------------------------------------------------------------

 

 

(ii) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so guaranteed is
subordinated to the Secured Obligations;

(e)term loan Indebtedness or notes constituting Indebtedness, on terms
reasonably acceptable to the Administrative Agent, of the Borrower or any
Subsidiary incurred to finance an Acquisition with a purchase price greater than
or equal to $50,000,000, and any Indebtedness assumed in connection with such
Acquisition, and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within one hundred twenty (120) days after such
Acquisition, (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) together with any Refinance Indebtedness in respect thereof
permitted by clause (f) below, does not exceed $300,000,000 at any time
outstanding, (iii) if any such Indebtedness is secured, (A) such Indebtedness is
only secured by Liens permitted under Section 6.02(d), (B) such Indebtedness is
not secured by any Collateral and (C) the Administrative Agent has received all
documentation required to be delivered in connection therewith under Section
6.02(d)(ii), as applicable (such Indebtedness being referred to herein as the
“Permitted Acquisition Debt”);

(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b),  (e) and (h) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount of the Original
Indebtedness (except in an amount equal to any prepayment premiums, fees,
expenses or any other similar amounts payable in respect of the Original
Indebtedness), (ii) such Refinance Indebtedness does not increase the interest
rate of the Original Indebtedness, except as necessary to reflect market terms
and conditions at the time of the incurrence or issuance of such Refinance
Indebtedness (as reasonably determined by the Borrower in good faith), (iii) any
Liens securing such Refinance Indebtedness are not extended to any additional
property (or, in the case of any Original Indebtedness being refinanced is
secured by a class of assets, such Liens shall not be extended to an additional
class of assets) of any Loan Party or any Subsidiary, (iv) no Loan Party or any
Subsidiary that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (v) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness,
(vi) the terms of such Refinance Indebtedness other than fees and interests are
not less favorable, when taken as a whole, to the obligor thereunder than the
original terms of such Original Indebtedness and (vii) if such Original
Indebtedness was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of such Refinance Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;



97

--------------------------------------------------------------------------------

 

 

(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)Indebtedness in the aggregate principal amount not to exceed $25,000,000 at
any time outstanding to finance the acquisition (whether or not such acquisition
was before or after the incurrence of such relevant Indebtedness), construction
or improvement of any fixed or capital assets (whether or not constituting
purchase money Indebtedness), including, without limitation, Capital Lease
Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof in the aggregate at any time;

(i)Swap Agreement Obligations permitted by Section 6.07;

(j)Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(k)Subordinated Indebtedness;

(l)Indebtedness in an aggregate amount not to exceed $25,000,000 consisting of
letters of credit or bank guarantees to the extent cash collateralized;

(m)Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions and not in connection with the borrowing of money; and

(n)other Indebtedness in an aggregate principal amount not to exceed $25,000,000
outstanding at any time.

Section 6.02Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset
(including, for the avoidance of doubt, (i) real property and (ii) patents,
copyrights, trademarks or licenses) now owned or hereafter acquired by it, or
assign or sell any income or revenues (including Accounts) or rights in respect
of any thereof, except:

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02;  provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (except in an amount equal to
any prepayment premiums, fees, expenses or any other similar amounts payable in
respect thereof);



98

--------------------------------------------------------------------------------

 

 

(d)Liens on fixed or capital assets, including real property, improvements,
fixtures and equipment, acquired, constructed or improved by the Borrower or any
Subsidiary (other than any Collateral); provided that, (i) only Permitted
Acquisition Debt is secured by such Liens, (ii) with respect to any Liens on
real property where any Collateral is located or to be located, the holders of
Permitted Acquisition Debt (or an agent or representative thereof) have,
concurrently with the incurrence thereof, delivered to the Administrative Agent
such documentation as the Administrative Agent may require to establish the
Administrative Agent’s access to, and rights and interests in respect of, such
Collateral, before, during and after any exercise of remedies by any such holder
of Permitted Acquisition Debt (or an agent or representative thereof), (iii)
such Liens and the Permitted Acquisition Debt secured thereby are incurred prior
to or within one hundred twenty (120) days after such Acquisition, construction
or improvement, (iv) the Indebtedness secured by such Liens does not exceed 100%
of the cost of such Acquisition, construction or improvement, and (v) such Liens
do not apply to any other property or asset of the Borrower or any Subsidiary;

(e)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon and (ii) banker’s Liens and customary
contractual rights of setoff arising in the ordinary course of business with
respect to funds and securities in accounts maintained by the Borrower or any
Subsidiary with banks or other financial institutions and not given in
connection with the incurrence of Indebtedness;

(g)Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h)Liens that secure, or are deemed to secure, (i) Indebtedness permitted by
Section 6.01(h); provided that, other than with respect to Capital Lease
Obligations, (A) such Liens and the Indebtedness secured thereby are incurred
prior to or within one hundred twenty (120) days after such acquisition,
construction or improvement, (B) the Indebtedness secured by such Liens does not
exceed 100% of the cost of such acquisition, construction or improvement, and
(C) such Liens do not apply to any other property or asset of the Borrower or
any Subsidiary, and (ii) any other lease obligations incurred by the Borrower or
any Subsidiary in the ordinary course of business;

(i)Liens securing a judgement for the payment of money not constituting an Event
of Default under clause (k) of Article VII;



99

--------------------------------------------------------------------------------

 

 

(j)Liens on cash and deposit accounts securing letters of credit and bank
guarantees permitted pursuant to Section 6.01(l);

(k)Liens granted to a Loan Party secure obligations solely between or among Loan
Parties to the extent subordinated to the Administrative Agent’s Liens on the
Collateral in a manner reasonably satisfactory to the Administrative Agent;

(l)Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and

(m)Liens securing obligations not in excess of $5,000,000 not constituting
Indebtedness for borrowed money.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to (x) any Loan Party’s (A) Accounts, other
than those permitted under clause (a) of the definition of Permitted
Encumbrances and clause (a) above and (B) Inventory, other than those permitted
under clauses (a) and (b) of the definition of Permitted Encumbrances and
clause (a) above and (y) any Equity Interest of any Subsidiary that constitutes
Collateral, other than those permitted under clauses (a) and (b) above.

Section 6.03Fundamental Changes.

(a)No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of the Borrower that is not a
Loan Party may merge into (A) the Borrower in a transaction in which the
Borrower is the surviving entity, (B) any Loan Party (other than the Borrower)
in a transaction in which the surviving entity is a Loan Party or (C) any other
Subsidiary of the Borrower that is not a Loan Party, (ii) any Loan Party may
merge into any other Loan Party in a transaction in which the surviving entity
is a Loan Party (provided that, if the Borrower is a party to such merger, the
Borrower shall be the surviving entity) and (iii) any Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders (it being understood that in the case of any
liquidation or dissolution of a Subsidiary that is a Loan Party, such Subsidiary
shall at or before the time of such liquidation or dissolution transfer all its
assets to another Subsidiary that is a Loan Party); provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b)No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

(c)No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date.



100

--------------------------------------------------------------------------------

 

 

(d)No Loan Party will change the accounting basis upon which its financial
statements are prepared.

(e)No Loan Party will change the tax filing elections it has made under the
Code.

Section 6.04Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any evidence of Indebtedness or
Equity Interests or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise) (in each case, an “Investment”), except:

(a)Permitted Investments;

(b)Investments in existence on the date hereof and described in Schedule 6.04;

(c)Investments by the Borrower and the Subsidiaries in Equity Interests in their
respective Subsidiaries, provided that (i) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to Equity Interests referred to in Section 5.13) and (ii)
the aggregate amount of Investments by Loan Parties in Subsidiaries that are not
Loan Parties made pursuant to this clause (c) (together with outstanding
intercompany loans permitted under clause (ii) to the proviso to Section 6.04(d)
and outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall
not exceed $5,000,000 at any time outstanding (in each case, determined at the
time of making each such Investment and without regard to any write-downs or
write-offs);

(d)loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties made
pursuant to this clause (d) (together with outstanding Investments permitted
under clause (ii) to the proviso to Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(e)Guarantees constituting Indebtedness permitted by Section 6.01,  provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is guaranteed by any Loan Party made pursuant to this clause
(e) (together with outstanding Investments permitted under clause (ii) to the
proviso to Section 6.04(c) and outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 6.04(d)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(f)loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment

101

--------------------------------------------------------------------------------

 

 

expenses, relocation costs and similar purposes up to a maximum of $250,000 in
the aggregate at any one time outstanding;

(g)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business;

(h)Investments in, or deemed to be made in, Account Debtors by virtue of
extended payment terms granted in the ordinary course of business for some or
all of such Account Debtor’s Accounts;

(i)Investments in the form of Swap Agreements permitted by Section 6.07;

(j)Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a permitted acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(k)Investments received in connection with the disposition of assets permitted
by Section 6.05;

(l)Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(m)Investments in (i) Subsidiaries that are not Loan Parties and (ii) Permitted
Acquisitions, in each case, subject to the satisfaction of the Payment Condition
on a pro forma basis immediately after giving effect to such Investment;

(n)Investments in property, the payments for which constitute Capital Lease
Obligations permitted by Section 6.01(h); and

(o)other Investments in an aggregate amount not to exceed $2,500,000 at any
time.

Section 6.05Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a)sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b)sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;  provided,  further that compliance with Section 6.09(a)(i) shall
not be required, subject to the satisfaction of the Payment Condition on a pro
forma basis after giving effect to such sale, transfer or disposition;



102

--------------------------------------------------------------------------------

 

 

(c)sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d)sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (j) and (k) of Section 6.04;

(e)Sale and Leaseback Transactions permitted by Section 6.06;

(f)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(g)licenses, sublicenses, leases and subleases, in each case, in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Subsidiaries;

(h)sales of Equity Interests of the Borrower so long as no Change in Control
results therefrom; and

(i)sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate net book value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (i) shall not exceed $5,000,000 (or
such greater amount as the Administrative Agent may agree in its Permitted
Discretion) during any fiscal year of the Borrower;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b),  (c) and (f) above) shall
be made for fair value and for at least 75% cash consideration.

Section 6.06Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.

Section 6.07Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.



103

--------------------------------------------------------------------------------

 

 

Section 6.08Restricted Payments; Certain Payments of Indebtedness.

(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its Equity Interests, and, with respect to its
preferred Equity Interests, payable solely in additional shares of such
preferred Equity Interests or in shares of its Equity Interests,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Borrower may make Restricted Payments pursuant to
and in accordance with stock option plans or other benefit plans for management,
directors or employees of the Borrower or Parent, (iv) the Loan Parties may make
Permitted Tax Distributions and (v) the Borrower may make other Restricted
Payments, including any Restricted Payment with respect to its preferred Equity
Interests, so long as the Payment Condition is satisfied on a pro forma basis at
the time such Restricted Payment is made and immediately after giving effect to
such payment; and

(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)payment of Indebtedness created under the Loan Documents;

(ii)payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than (1)
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof and (2) for the avoidance of doubt, any
payments made with respect to the Tax Receivable Agreement other than (i)
payments permitted pursuant to Section 6.08(a) and (ii) Permitted Tax
Distributions permitted under clause (vi) of this Section 6.08(b);

(iii)refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;

(v)voluntary prepayments of Indebtedness, so long as the Payment Condition is
satisfied on a pro forma basis at the time such voluntary prepayment is made and
immediately after giving effect to such prepayment; and

(vi)Permitted Tax Distributions.

Section 6.09Transactions with Affiliates. No Loan Party will, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and

104

--------------------------------------------------------------------------------

 

 

(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
Investment permitted by Sections 6.04(c) or 6.04(d), (d) any Restricted Payment
permitted by Section 6.08, (e) loans or advances to employees permitted under
Section 6.04, (f) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business, (g) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, Equity Interest options and Equity
Interest ownership plans approved by the Borrower’s board of directors, board of
managers or other governing body, as applicable and (h) any transaction existing
on the Effective Date and listed on Schedule 6.09.

Section 6.10Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, other than any asset or property that is subject to a Permitted
Encumbrance solely to the extent any agreement or other arrangement creating,
evidencing or governing such Permitted Encumbrance contains such prohibition,
restriction or imposition or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law, any  Organizational Document of a Loan Party or any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (vi) clause (b) of the
foregoing shall not apply to customary provisions in any agreement relating to
Permitted Acquisition Debt that is no more restrictive or burdensome than the
comparable provision in this Agreement as determined in good faith by the
Borrower.

Section 6.11Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, or (b) its Organizational
Documents, in each case, to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

Section 6.12Fixed Charge Coverage Ratio. When a Cash Dominion Activation Period
is in effect, the Borrower will not permit the Fixed Charge Coverage Ratio, as
of the end

105

--------------------------------------------------------------------------------

 

 

of any fiscal quarter, to be less than 1.00 to 1.00, commencing with the fiscal
quarter most recently ended prior to the commencement of such Cash Dominion
Activation Period for which financial statements have been delivered in
accordance with Section 5.01(b) and for each fiscal quarter thereafter during
which the Cash Dominion Activation Period remains in effect.

Section 6.13Covenant Relating to Parent.

The Borrower shall at all times be and remain a consolidated subsidiary of
Parent under GAAP. If on any date Parent shall hold any material assets, become
liable for any material obligations, engage in any trade or business, or conduct
any business activity, other than:

(a)the maintenance of its legal existence in compliance with applicable law;

(b)the issuance of its Equity Interests to its shareholders;

(c)the making of dividends or distributions on its Equity Interests;

(d)the ownership of the Equity Interests of the Borrower;

(e)the filing of registration statements, and compliance with applicable
reporting and other obligations, under federal, state or other securities laws;

(f)the performance of obligations under and compliance with its organizational
documents, or any applicable law, ordinance, regulation, rule, order, judgement,
decree or permit, including as a result of or in connection with the activities
of its subsidiaries, or the customary conduct of the activities of a publicly
traded holding company;

(g)the incurrence and payment of its operating and business expenses and any
Taxes for which it may be liable;

(h)the execution and delivery of any Loan Documents to which it is a party and
the performance of its obligations thereunder (and the acknowledgement of any
related intercreditor agreement); and

(i)the management and payment for legal, tax and accounting matters in
connection with any of the foregoing;

then, in such event, each of the references to “Parent” in this Agreement (other
than in (x) the definitions of “Change in Control” and “Parent”, (y) Section
6.08(b)(vi), and (z) this Section 6.13) shall thereafter be deemed to mean the
Borrower (without any necessity for amendment of this Agreement), with the
result, among other things, that the annual audited financial statements
required under Section 5.01(a) shall be prepared for the Borrower rather than
for the Parent and all financial covenants set forth herein shall be determined
at the Borrower level.



106

--------------------------------------------------------------------------------

 

 

Article VII


EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished to the Administrative Agent or any Lender by or on
behalf of any Loan Party or any Subsidiary pursuant to or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect (without duplication of any materiality qualifier therein)
when made or deemed made; provided that, if (i) such Loan Party or Subsidiary
was not aware that such representation or warranty was incorrect at the time
such representation or warranty was made or deemed made, (ii) the fact, event or
circumstance resulting in such incorrect representation or warranty is capable
of being cured, corrected or otherwise remedied and (iii) such fact, event or
circumstance resulting in such incorrect representation or warranty shall have
been cured, corrected or otherwise remedied within thirty (30) days from the
date a Responsible Officer of any Loan Party or Subsidiary obtains knowledge
thereof (including, without limitation, upon notice by the Administrative Agent
or any Lender), such incorrect representation or warranty shall not constitute a
Default or an Event of Default for purposes of the Loan Documents;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a),  5.03 (with respect to a Loan Party’s
existence), 5.08,  5.14,  5.15 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another clause of this Article), and such failure shall continue
unremedied for a period of (i) five (5) Business Days after the earlier of any
Loan Party’s Knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01,  5.02 (other than
Section 5.02(a)), 5.04,  5.07,  5.10, or 5.13 of this Agreement or (ii) thirty
(30) days after the earlier of any Loan Party’s Knowledge of such breach or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement, provided that, with respect to the foregoing
clause (ii), (A) if such failure does not

107

--------------------------------------------------------------------------------

 

 

involve the payment of money to any Person and is not susceptible to cure within
such thirty (30)-day period, (B) such Person is proceeding with diligence and
good faith to cure such failure and such failure is susceptible to cure and (C)
the existence of such failure has not had, and would not be reasonably expected
to have, a Material Adverse Effect, such thirty (30)-day period may be extended
in the Administrative Agent’s Permitted Discretion as may be necessary to cure
such failure, such extended period not to exceed sixty (60) days in the
aggregate (inclusive of the original thirty (30)-day period);

(f)any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond any
period of grace provided with respect thereto;

(g)(i) any event or condition occurs that results in any Material Indebtedness
(other than any Indebtedness under any Swap Agreement) becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply (I) to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness to the extent such sale or transfer is permitted by Section
6.05, (II) to Indebtedness that becomes due as a result of a voluntary
prepayment or redemption of such Indebtedness if such Indebtedness is prepaid or
redeemed when and as the same shall become due and payable or (III) if any event
or condition described in this clause (g) has been cured or waived pursuant to
the terms of such Material Indebtedness or (ii) there occurs under any Swap
Agreement an Early Termination Date (or similar term, as defined in such Swap
Agreement) resulting from (A) an event of default under such Swap Agreement as
to which a Loan Party or a Subsidiary is the Defaulting Party (or similar term,
as defined in such Swap Agreement) or (B) any Termination Event (or similar
term, as defined in such Swap Agreement) under such Swap Agreement (with or
without the giving of notice, the lapse of time or both), and, in either event,
the maximum aggregate payment owed by the applicable Loan Party or Subsidiary
thereunder (giving effect to any netting agreements) exceeds $20,000,000;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or such

108

--------------------------------------------------------------------------------

 

 

Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least A- by A.M. Best Company, has
been notified of the potential claim and does not dispute coverage) and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or Subsidiary to enforce any such judgment; or (ii) any Loan Party or Subsidiary
shall fail within thirty (30) consecutive days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

(m)a Change in Control shall occur;

(n)the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues for a
period of thirty (30) consecutive days (other than any such default or breach by
the Administrative Agent or any Lender);

(o)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty or any Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty to which it is a party beyond any period of
grace therein provided, or any Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to any notice of termination
delivered pursuant to Section 10.08;

(p)except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby or (ii)  any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien, except to the extent (x) any such loss of perfection or priority results
from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Agreement or (y) such loss of perfected security interest may be
remedied by the filing of appropriate documentation without the loss of priority
and such loss is promptly remedied by such filing;



109

--------------------------------------------------------------------------------

 

 

(q)any Collateral Document shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or

(r)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (other than solely
as a result of acts or omissions on the part of the Administrative Agent, any
Lender or their respective counsel) or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction that evidences its assertion, that any material provision of
any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including any commitment to provide the Swingline Loans), whereupon
the Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, but ratably as among the
Classes of Loans and the Loans of each Class at the time outstanding, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require cash collateral for the LC Exposure in accordance with
Section 2.06(j) hereof; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments
(including any commitment to provide the Swingline Loans) shall automatically
terminate and the principal of the Loans then outstanding and the cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in Section 2.13(d) of this Agreement and exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.

Article VIII


THE ADMINISTRATIVE AGENT

Section 8.01Appointment. Each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under

110

--------------------------------------------------------------------------------

 

 

the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. (a) The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender and the Issuing Bank), and (b) the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

Section 8.02Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

Section 8.03Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and, (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative

111

--------------------------------------------------------------------------------

 

 

Agent. Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x)  be obligated to ascertain,  monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information in accordance
with Section 9.12, to any ‎Disqualified Institution.‎ Each Lender represents and
warrants to the parties hereto that at the time it becomes a Lender, it is not a
Disqualified Institution.

Section 8.04Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel, independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 8.05Actions through Sub-Agents. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

Section 8.06Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York having assets
at such time in excess of $10,000,000,000, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the

112

--------------------------------------------------------------------------------

 

 

Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Section 8.07Non-Reliance.

(a)Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no

113

--------------------------------------------------------------------------------

 

 

representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (B) shall not be
liable for any information contained in any Report; (iii) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Administrative
Agent undertakes no obligation to update, correct or supplement the Reports;
(iv) it will keep all Reports confidential and strictly for its internal use,
not share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (v) without limiting the generality of
any other indemnification provision contained in this Agreement, (A) it will
hold the Administrative Agent and any such other Person preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

Section 8.08Other Agency Titles. The Lenders (or Affiliates thereof) identified
in this Agreement, or hereafter appointed by the Administrative Agent as
“Documentation Agent”, “Lead Arranger”, “Bookrunner”, “Syndication Agent” or
other similar titles shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as “Documentation Agent”, “Lead Arranger”,
“Bookrunner”, “Syndication Agent” or similar capacities, as applicable, as it
makes with respect to the Administrative Agent in the preceding paragraph.

Section 8.09Not Partners or Co-Venturers; Administrative Agent as Representative
of the Secured Parties.

(a)The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security

114

--------------------------------------------------------------------------------

 

 

granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

Section 8.10Flood Laws. JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws. However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

Article IX


MISCELLANEOUS

Section 9.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)if to any Loan Party, to the Borrower at:

Cactus Wellhead, LLC

920 Memorial City Way

Suite 300

Houston, TX 77024

Attention: Steve Tadlock,

Vice President and Chief Administrative Officer

Facsimile No: (713) 439-0411

(ii)if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 9th Floor

Mail Code: TX1-2905

Dallas, TX 75201

Attention: Jon Eckhouse



115

--------------------------------------------------------------------------------

 

 

Facsimile No: (214) 965-2594

provided, that any DQ List or any updates thereto on or after the Effective Date
must be sent via electronic mail to JPMDQ_Contact@jpmorgan.com to be deemed
received by the Administrative Agent.

(iii)if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender (provided further that, if requested by the Administrative
Agent, the Borrower will deliver original copies of any compliance and no
Default certificates delivered pursuant to Section 5.01(d) promptly after the
delivery thereof by Electronic Systems). Each of the Administrative Agent and
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and

116

--------------------------------------------------------------------------------

 

 

the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

Section 9.02Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and subject to Section 2.14(c) and subject to
Section 9.02(e) below, neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (x) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of

117

--------------------------------------------------------------------------------

 

 

any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby (provided that any amendment or modification of the financial
covenants in this Agreement (or any defined term used therein) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) increase the advance rates set forth in the definition
of Borrowing Base or add new categories of eligible assets, without the written
consent of each Lender (other than any Defaulting Lender), (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or (ix) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender); provided further that no such agreement shall amend or modify
the provisions of Section 2.06 or any letter of credit application and any
bilateral agreement between the Borrower and the Issuing Bank regarding the
Issuing Bank’s Issuing Bank Sublimit or the respective rights and obligations
between the Borrower and the Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent
and the Issuing Bank, respectively. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c)The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Obligations, (ii) constituting property
being sold or disposed of if the Loan Party disposing of such property certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interests of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan

118

--------------------------------------------------------------------------------

 

 

Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, (A)
release its Liens on any Excluded Assets and (B) release its Liens on Collateral
valued in the aggregate not in excess of $2,500,000 during any fiscal year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower as to the value of any Collateral to be so released, without
further inquiry). Any such subordination or release, as applicable, shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Any execution and delivery by the Administrative Agent of documents in
connection with any such subordination or release, as applicable, shall be
without recourse to or warranty by the Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

Section 9.03Expenses; Indemnity; Damage Waiver.

(a)The Loan Parties shall, jointly and severally, pay all (i) reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one outside counsel
(other than (i) solely in the case of an actual or potential conflict of
interest, one additional counsel to all affected parties, taken as a whole and
(ii) if reasonably necessary, one local counsel in any relevant jurisdiction of
such Persons, taken

119

--------------------------------------------------------------------------------

 

 

as a whole) for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Loan Parties under
this Section include, without limiting the generality of the foregoing,
reasonable fees, costs and expenses incurred in connection with:

(i)subject to Section 5.12, Collateral monitoring, Collateral reviews,
appraisals and insurance reviews conducted by or on behalf of the Administrative
Agent;

(ii)subject to Section 5.06, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination;

(iii)background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv)Taxes, fees and other charges for (A) lien searches and (B) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens, in each case, as reasonably
determined by the Administrative Agent;

(v)sums paid or incurred (to the extent expressly permitted pursuant to the
terms of this Agreement or any other Loan Document, other than this Section
9.03) to take any action required of any Loan Party under the Loan Documents
that such Loan Party fails to pay or take; and

(vi)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b)The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any

120

--------------------------------------------------------------------------------

 

 

and all losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel (but limited, in the case of legal fees
and expenses, to one firm of counsel to the Indemnitees, taken as a whole, and,
solely in the case of an actual or potential conflict of interest, one
additional counsel to all affected Indemnitees, taken as a whole (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction to all
such Persons, taken as a whole) for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (A) arise out of any dispute solely among
Indemnitees which do not arise out of any act or omission of any Loan Party or
any of its Subsidiaries (other than any proceeding against the Administrative
Agent solely in its capacity or in fulfilling its role as the administrative
agent hereunder) or (B) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. IT IS THE EXPRESS INTENTION OF THE PARTIES
HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE,
CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF SUCH PERSON (OR
THE REPRESENTATIVES OF SUCH PERSON).

(c)To the extent that any Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
any such payment by the Lenders shall not relieve any Loan Party of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, penalty, liability or related expense, as

121

--------------------------------------------------------------------------------

 

 

the case may be, was incurred by or asserted against the Administrative Agent,
the Swingline Lender or the Issuing Bank in its capacity as such.

(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

Section 9.04Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly provided
herein, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution,
it being understood that any Disqualified Institution is subject to Section
9.04(e)) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)the Borrower, provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof from the Administrative Agent or any applicable Lender, and
provided further that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;



122

--------------------------------------------------------------------------------

 

 

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender (unless such Lender is a
Defaulting Lender);

(C)the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment to a Lender (unless such Lender is a Defaulting
Lender); and

(D)the Swingline Lender, provided that no consent of the Swingline Lender shall
be required for an assignment to a Lender (unless such Lender is a Defaulting
Lender).

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:



123

--------------------------------------------------------------------------------

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender or
its Lender Parent, (c) Disqualified Institution, provided that the
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (i) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders, as applicable and/or (ii)
provide such list and such updates thereto to each Lender requesting the same,
(d) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $500,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Revolving Exposure or Commitments, as the case may be or (d) a Loan
Party or a Subsidiary or other Affiliate of a Loan Party.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15,  2.16,  2.17 and 9.03 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall

124

--------------------------------------------------------------------------------

 

 

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05,  2.06(d) or (e),
 2.07(b),  2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15,  2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) and (g) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.



125

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e)(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (e)(i) shall not be void, but the other provisions
of this clause (e) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (e)(i)
above, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this

126

--------------------------------------------------------------------------------

 

 

Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Persons that meet the requirements to be an assignee under
Section 9.04(b) (subject to such consents, if any, as may be required
thereunder) at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii)Notwithstanding anything to the contrary contained in this Agreement, (A)
Disqualified Institutions will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender (other than any disclosure of the DQ
List made in accordance with Section 9.02(f)), (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders; it
being understood and agreed that the foregoing provisions shall only apply to a
Disqualified Institution and not to any assignee of such Disqualified
Institution that becomes a Lender so long as such assignee is not a Disqualified
Institution and (B) (x) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by any applicable court of competent jurisdiction
effectuating the foregoing clause (2).

Section 9.05Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15,  2.16,  2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of

127

--------------------------------------------------------------------------------

 

 

the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

Section 9.06Counterparts; Integration; Effectiveness; Electronic Execution.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.07Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not

128

--------------------------------------------------------------------------------

 

 

affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 9.09Governing Law; Jurisdiction; Consent to Service of Process.

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of Texas, but giving effect to federal laws
applicable to national banks.

(b)Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or Texas State court sitting in Houston, Texas in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

129

--------------------------------------------------------------------------------

 

 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors that need to know such Information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any bona fide prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or bona fide prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Loan Parties and their
obligations (it being understood and agreed that the DQ List may be disclosed to
any such actual or bona fide prospective assignee, Participant or counterparty
in reliance on this clause (f)), (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or any of its Subsidiaries. For the
purposes of this Section, “Information” means all information (including any
Projections) received from the Borrower or any of its Subsidiaries relating to
Parent, the Borrower or any of its Subsidiaries or their business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries and other than information pertaining to
this Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information (other than Projections, which shall be deemed
confidential whether or not so identified) is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR

130

--------------------------------------------------------------------------------

 

 

THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

Section 9.13Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

Section 9.14USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.15Disclosure. Each Loan Party, each Lender and the Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

Section 9.16Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s

131

--------------------------------------------------------------------------------

 

 

request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

Section 9.17Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.18Marketing Consent. The Borrower hereby authorizes JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrower, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion, subject, in all instances, to the
provisions of Section 9.12. The foregoing authorization shall remain in effect
unless and until the Borrower notifies JPMCB in writing that such authorization
is revoked.

Section 9.19NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 9.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge

132

--------------------------------------------------------------------------------

 

 

institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.21No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto. The Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, the Borrower acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 9.22Concerning Certificates. All certificates, statements and other
declarations required hereunder or under any other Loan Document to be executed
or made by a Responsible Officer shall be executed or made by such Responsible
Officer solely on behalf of the Borrower or any other Loan Party, in his or her
capacity as a Responsible Officer and not in any individual capacity.



133

--------------------------------------------------------------------------------

 

 

Article X


LOAN GUARANTY

Section 10.01Guaranty. Each Loan Guarantor (other than those that have delivered
a separate Guaranty) hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely, unconditionally
and irrevocably guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”; provided,  however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Section 10.02Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

Section 10.03No Discharge or Diminishment of Loan Guaranty.

(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.



134

--------------------------------------------------------------------------------

 

 

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).

Section 10.04Defenses Waived. To the fullest extent permitted by applicable law,
each Loan Guarantor hereby waives any defense based on or arising out of any
defense of the Borrower or any other Loan Guarantor or the unenforceability of
all or any part of the Guaranteed Obligations from any cause, or the cessation
from any cause of the liability of the Borrower, any other Loan Guarantor or any
other Obligated Party, other than the Payment in Full of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05Rights of Subrogation. Until the Payment in Full of the Guaranteed
Obligations, no Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification, that it has against any Obligated Party or any collateral.

Section 10.06Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement

135

--------------------------------------------------------------------------------

 

 

entered into by a Secured Party in its discretion), each Loan Guarantor’s
obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Administrative Agent, the Issuing Bank and the Lenders are in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

Section 10.07Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.08Termination. Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Loan Guaranty until
five (5) days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.
Nothing in this Section 10.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the
Administrative Agent or any Lender may have in respect of, any Default or Event
of Default that shall exist under clause (o) of Article VII hereof as a result
of any such notice of termination.

Section 10.09Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.
Notwithstanding the foregoing, no Loan Guarantor shall be required to indemnify
for any Taxes to the extent the Borrower would not be required to do so pursuant
to Section 2.17.

Section 10.10Maximum Liability. Notwithstanding any other provision of this Loan
Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute

136

--------------------------------------------------------------------------------

 

 

or common law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Section 10.11Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.

Section 10.12Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations

137

--------------------------------------------------------------------------------

 

 

or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

Section 10.13Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided,  however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

(Signature Pages Follow)

 



138

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

BORROWER:CACTUS WELLHEAD, LLC, a Delaware limited liability company

 

 

By: /s/ Stephen Tadlock

Name: Stephen Tadlock

Title: Vice President and Chief Administrative Officer





Signature Page
Credit Agreement
Cactus Wellhead LLC

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually and as a Lender and as Administrative
Agent, Issuing Bank and Swingline Lender

 

 

By: /s/ Jon Eckhouse

Name:Jon Eckhouse

Title:Authorized Officer





Signature Page
Credit Agreement
Cactus Wellhead LLC

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By: /s/ Lisa Huynh

Name: Lisa Huynh

Title: Vice President





Signature Page
Credit Agreement
Cactus Wellhead LLC

 

--------------------------------------------------------------------------------

 

 

ZB, N.A. dba AMEGY BANK, as a Lender

 

 

By: /s/ Rachel Pletcher

Name: Rachel Pletcher

Title: Vice President

 

 



Signature Page
Credit Agreement
Cactus Wellhead LLC

 

--------------------------------------------------------------------------------

 

 

COMMITMENT SCHEDULE

 

 

 

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$45,000,000

Bank of America, N.A.

$20,000,000

ZB, N.A. dba Amegy Bank

$10,000,000

Total

$75,000,000

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.05

PROPERTIES

See attached.

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.13

INSURANCE

Insurance policies described on the insurance certificates delivered to the
Administrative Agent prior to the Effective Date.

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14

CAPITALIZATION AND SUBSIDIARIES

Capitalization of Subsidiaries

 

 

 

 

 

Name

Jurisdiction of Organization

Type of Entity

Relationship to Borrower

% of Ownership by Borrower

Cactus Wellhead (Suzhou) Pressure Control Co., Ltd.

China

Limited company

Direct Subsidiary


100%

Cactus Wellhead Australia Pty, Ltd

Australia

Limited company

Direct Subsidiary


100%

 

Capitalization of the Borrower

Name

Jurisdiction of Organization

Type of Entity

Number and Class of Shares Outstanding

Beneficial Owner

Class and Shares Owned

Cactus Wellhead, LLC

Delaware

Limited liability company

Limited Liability Company Units - 74,889,772

Cactus, Inc.


37,646,562

Cadent Energy Partners II, L.P.


14,297,466

Cactus WH Enterprises, LLC


21,044,085

Lee Boquet


1,759,655

Others


142,004

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.21

AFFILIATE TRANSACTIONS

See Schedule III of that certain Perfection Certificate dated as of the
Effective Date, which is executed by the Borrower and delivered to the
Administrative Agent and incorporated by reference herein.

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.01

EXISTING INDEBTEDNESS

1.Obligations under the Tax Receivable Agreement.

2.Intercompany loan from Borrower to Cactus Wellhead Australia Pty. Ltd. in the
amount of up to $2.5 million.

3.Capital Lease Obligations in a principal amount of up to $16 million pursuant
to the Master Equity Lease Agreement, dated as of October 7, 2016, by and
between Enterprise FM Trust and Borrower.

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.02

EXISTING LIENS

Liens covering the property securing the Indebtedness listed on item 3 of
Schedule 6.01.

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.04

EXISTING INVESTMENTS

1.Investments in any Subsidiary as of the Effective Date.

2.Intercompany loan from Borrower to Cactus Wellhead Australia Pty. Ltd. in the
amount of up to $2.5 million.

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.09

EXISTING AFFILIATE TRANSACTIONS

 

See Schedule III of that certain Perfection Certificate dated as of the
Effective Date, which is executed by the Borrower and delivered to the
Administrative Agent and incorporated by reference herein.

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.10

EXISTING RESTRICTIONS

None.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.          Assignor:                        ______________________________

2.          Assignee:                        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.          Borrower:                        Cactus Wellhead, LLC, a Delaware
limited liability company.

4.          Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement.

5.          Credit Agreement:        The Credit Agreement dated as of August
[_], 2018 among Cactus Wellhead, LLC, the other Loan Parties from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

--------------------------------------------------------------------------------

1  Select as applicable.



A-1

--------------------------------------------------------------------------------

 

 

6.          Assigned Interest:

 

 

 

 

 

1

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

             %

 

$

$

             %

 

$

$

                          %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The Borrower shall be a third party beneficiary of this assumption by the
Assignee of the obligations of the Assignor with respect to obligations owing to
the Borrower under the Credit Agreement, as modified by this Assignment and
Assumption.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

1  Fill in the appropriate terminology for the types of Commitments or Classes
of Loans under the Credit Agreement that are being assigned under this
Assignment and Assumption.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



A-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:]2

 

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

2  To be added only if the consent of the Borrower and/or other parties (e.g.
any other Issuing Bank) is required by the terms of the Credit Agreement.



A-3

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

 

1.Representations and Warranties.

1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is not a Disqualified
Institution and it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger or any other Lender and their respective Related Parties, and (v)
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, Section 2.17 thereof, if applicable) duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any arranger, the Assignor or any
other Lender or their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.



A-4

--------------------------------------------------------------------------------

 

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
Texas.

 



A-5

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[FORM OF]

BORROWING BASE CERTIFICATE

 

 

[See attached.]

 





B-1

--------------------------------------------------------------------------------

 

 

BORROWING BASE CERTIFICATE

(Actual in US Dollars)

Client Name: Cactus Wellhead, LLCCactus Wellhead,Finished Goods Finished Goods
Finished GoodsCertificate #

Collateral Component Name:LLCRaw Material0-1 Years1-3 Years3+ YearsIn
TransitCertificate Date:

Collateral Component:AR01INV01INV02INV03INV04INV05Period Covered:to

 

COLLATERAL AVAILABILITY

 

 

10Ending Collateral Balance

 

 

 

 

 


0.00

Total Revolver Gross Collateral


0.00

11Less Collateral Ineligibles (see attached schedule)

 

 

 

 

 


0.00

 

 

12Eligible Collateral

 

 

 

 

 


0.00

Total Revolver Eligible Collateral


0.00

12.AAdvance Rate Percentage


85.0%

70.0%

70.0%

70.0%

0.0%

0.0%

 

 

13Gross Available - Borrowing Base Value

 

 

 

 

 


0.00

13.A Inventory Subtotal Based on "Lesser of" calculation

 

 

 

 

 


0.00

13.BCollateral CAPS - Inventory Capped at 75% of AR Availability

 

 

 

 

 


0.00

14Net Available - Borrowing Base Value

 

 

 

 

 


0.00

14.ASuppressed Availability

 

 

 

 

 


0.00

14.BEffective Advance Rate

 

 

 

 

 


0.0%

15Total Gross Availability - Borrowing Base Value


0.00

 

15.ASOFA


0.00

15.BLess Availability Reserves (see attached schedule)

 

16Total Availability - Maximum Borrowing Base Value

 

Total Revolver Line Availability


0.00

17Revolver Line of Credit


75,000,000.00

 

 

17.ALess Line Reserves (see attached schedule)


0.00

18Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)


0.00

Total Revolver Available to Borrow


0.00

18.ASuppressed Availability


0.00

 

 

LOAN STATUS

19Previous Revolver Loan Balance (Previous Certificate Line 24)


0.00

 

20Less: Net Collections (Current Certificate Line 5)


0.00

21Less: Adjustments / Payoff


0.00

22Add: Request for Funds


0.00

23Add: Adjustments / Term Loan Proceeds


0.00

24Current Revolver Loan Balance


0.00

Total Current Revolver Loan Balanc


0.00

25Letters of Credit/Bankers Acceptance Outstanding


0.00

Outstanding Letters of Credit


0.00

26


0.00

 


0.00

27Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)


0.00

Revolver Availability Not Borrowed


0.00

28OVERALL EXPOSURE (lines 24, 25 & 26)


0.00

OVERALL EXPOSURE


0.00

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August __, 2018 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the "Agreement") among
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (the
"Administrative Agent"), an Issuing Bank and Swingline Lender, the Lenders party
thereto from time to time, Cactus Wellhead, LLC, a Delaware limited liability
company (the "Borrower"), and the other Loan Parties party thereto from time to
time, the Borrower is executing and delivering to Administrative Agent this
Borrowing Base Certificate accompanied by supporting data (collectively referred
to as the "Certificate"). No Default (other than previously disclosed to the
Lenders in writing) has occurred or is continuing or would result after giving
effect to any Borrowing as of the date hereof. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

BORROWER NAME:

Cactus Wellhead, LLC

 

 

 

 



B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

[FORM OF]

COLLATERAL ACCESS AGREEMENT

 

 

This Collateral Access Agreement (this “Agreement”) is entered into as of
________ ___, 20__ between _________________ (the “Landlord”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Agent”) for the lenders (collectively
referred to herein as the “Lenders”) from time to time party to the Loan
Documents described below.

Landlord is the owner of the real property commonly known as [Insert Street
Address, City, State, Zip Code] (the “Premises”).

Landlord has entered into that certain [lease][warehousing][occupancy] agreement
or agreements (together with any renewals, extensions, amendments,
modifications, substitutions or replacements thereof, the “Lease”), a copy of
which is attached hereto as Annex A, with [Cactus Wellhead, LLC], a [Delaware
limited liability company] (the “Company”), with respect to the Premises.

The Company and certain of its affiliates have entered, and may from time to
time enter, into a credit agreement and other documents (in each case, as the
same may be amended, supplemented, amended and restated, renewed or otherwise
modified from time to time, the “Loan Documents”) evidencing a financing
arrangement with the Agent and the Lenders. The Company has also agreed to
secure its obligations and liabilities under the Loan Documents (the
“Obligations”) by granting a security interest to the Agent, for the benefit of
the Agent and the Lenders, in certain of the Company’s property and all products
and proceeds of the foregoing, as more fully described in the Loan Documents
(the “Collateral”).

The Lenders have required that the Company obtain this Agreement from the
Landlord in connection with its lease of the Premises, and the Landlord hereby
agrees and covenants with the Agent, while any Loan Document exists, as follows:

1.The Landlord acknowledges that the Lease is in full force and effect and is
not aware of any existing default under the Lease.

2.The Landlord acknowledges the validity of the Agent’s lien on the Collateral
and waives any interest in the Collateral and agrees not to levy or distrain
upon any Collateral or to claim or assert any lien, right or other claim against
any Collateral for any reason.

3.The Landlord agrees to give notice to the Agent of the occurrence of any
default by the Company under the Lease resulting in termination of the Lease (a
“Default Notice”) and agrees to permit the Agent to cure any such default within
fifteen (15) days of the Agent’s receipt of such Default Notice, but neither the
Agent nor any Lender shall be under any obligation to cure any default by the
Company under the Lease. No action by the Agent or any Lender pursuant to this
Agreement shall be deemed to be an assumption by the Agent or the Lenders of any
obligation under the Lease, and except as expressly provided in paragraphs 6, 7
and 8 below, the Agent shall not have any obligation to the Landlord.

4.The Landlord agrees that the Collateral is and shall remain personal property
of the Company regardless of the manner or mode of attachment of any item of
Collateral to the Premises and shall not be deemed to be fixtures.



C-1

--------------------------------------------------------------------------------

 

 

5.The Landlord agrees that the Collateral may be inspected and evaluated by the
Agent or its designee, without necessity of court order, at any time without
payment of any fee.

6.In the event of default by the Company in the payment or performance of the
Obligations or if the Landlord takes possession of the Premises for any reason,
including because of termination of the Lease (each a “Disposition Event”), the
Landlord agrees that, at the Agent’s option, the Collateral may remain upon the
Premises for a period not to exceed ninety (90) days (the “Disposition Period”)
after (a) the Agent takes possession of the Premises or (b) receipt by the Agent
of a Default Notice; provided that the Agent pays rent on a per diem basis for
the period of time the Agent remains on the Premises, based upon the amount of
rent set forth in the Lease. If any injunction or stay is issued (including an
automatic stay due to a bankruptcy proceeding) that prohibits the Agent from
removing the Collateral, commencement of the Disposition Period shall be
deferred until such injunction or stay is lifted or removed.

7.During any Disposition Period, the Agent (a) or its designee may, without
necessity of court order, enter upon the Premises at any time to inspect or
remove all or any Collateral from the Premises without interference by the
Landlord, and the Agent or its designee may sell, transfer, or otherwise dispose
of that Collateral free of all liens, claims, demands, rights and interests that
the Landlord may have in that Collateral by law or agreement, including, without
limitation, by public auction or private sale (and the Agent may advertise and
conduct such auction or sale at the Premises, and shall use reasonable efforts
to notify the Landlord of its intention to hold any such auction or sale), in
each case, without interference by the Landlord and (b) shall make the Premises
available for inspection by the Landlord and prospective tenants and shall
cooperate in Landlord’s reasonable efforts to re-lease the Premises.

8.The Agent shall promptly repair, at the Agent’s expense, or reimburse the
Landlord for any physical damage to the Premises actually caused by the conduct
of any auction or sale and any removal of the Collateral by or through the Agent
(ordinary wear and tear excluded). Neither the Agent nor any Lender shall (a) be
liable to the Landlord for any diminution in value caused by the absence of any
removed Collateral or for any other matter except as specifically set forth
herein or (b) have any duty or obligation to remove or dispose of any Collateral
or other property left on the Premises by the Company.

9.Without affecting the validity of this Agreement, any of the Obligations may
be extended, amended, increased or otherwise modified without the consent of the
Landlord and without giving notice thereof to the Landlord. This Agreement shall
inure to the benefit of the successor and assigns of the Agent and shall be
binding upon the heirs, personal representatives, successors and assigns of the
Landlord. The person signing this Agreement on behalf of the Landlord represents
to the Agent that he/she has the authority to do so on behalf of the Landlord.

10.All notices hereunder shall be in writing and sent by certified mail (return
receipt requested), overnight mail or facsimile (with a copy to be sent by
certified or overnight mail), to the other party at the address set forth on the
signature page hereto or at such other address as such other party shall
otherwise designate in accordance with this paragraph.

11.This Agreement is governed by the laws of the State of Texas. Each party
hereto agrees that any legal action or proceeding arising out of or relating to
this Agreement may be brought in any state or federal court located in Houston,
Texas. By its execution and delivery of this Agreement, each party hereto
submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. Each Party
hereto waives any claim that the State of Texas is not a convenient forum or the
proper venue for any such action or proceeding.

12.WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR

C-2

--------------------------------------------------------------------------------

 

 

RECOVER FROM THE OTHER PARTY IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

13.JURY WAIVER. THE LANDLORD AND THE AGENT HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY WAY RELATED TO
THIS AGREEMENT.

14.This Agreement shall continue in full force and affect until the indefeasible
payment in full of all Obligations.

15.This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

16.If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.

[Signature Page Follows]

 





C-3

--------------------------------------------------------------------------------

 

 

This Agreement is executed and delivered by the Landlord as of the date first
written above.

 

LANDLORD:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Notice Address:

 

 

 

 

 

Attention:

 

 

Facsimile:

 

Accepted and agreed to on

 

 

____________ ___, 20__ by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Agent for the Lenders

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile:

 

 

 

 





C-4

--------------------------------------------------------------------------------

 

 

ANNEX A

 

COPY OF LEASE

 

[See attached.]

 

 

 

 



C-5

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

 

To:The Lenders parties to the
Credit Agreement described below

 

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Credit Agreement dated as of August [_], 2018, (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”), among Cactus
Wellhead, LLC (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Credit Agreement.

THE UNDERSIGNED FINANCIAL OFFICER OF THE BORROWER HEREBY CERTIFIES, IN HIS OR
HER CAPACITY AS A FINANCIAL OFFICER ON BEHALF OF THE BORROWER, THAT:

1.I am a Financial Officer of the Borrower and, as such, am familiar with the
business, operations, affairs, financial condition, properties and assets of
each of the Loan Parties;

2.The attached financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied [for monthly/quarterly financial statements add:, subject
to normal year-end audit adjustments and the absence of footnotes];

3.Except as set forth in paragraph 6 below, (i) no Default has occurred which is
continuing as of the date of this Certificate and (ii) no change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements most recently delivered pursuant to clause (a) of Section 5.01 of the
Credit Agreement [except as set forth in paragraph 6 below];

4.Schedule I attached hereto sets forth reasonably detailed calculations
evidencing the Borrower’s compliance with Section 6.12 of the Credit Agreement,
all of which data and computations are true, complete and correct;

5.Schedule II attached hereto sets forth (i) the computations necessary to
determine the Applicable Rate with respect to any Loan payable under the Credit
Agreement commencing on the Business Day this Certificate is delivered and (ii)
the Category from the definition of “Applicable Rate” determined by the
computations; and

6.Described below are the exceptions, if any, to paragraph 3 by listing, in
detail,  the (i) details of the Default and the action which the Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event or (ii) change in GAAP or the application thereof and the effect of such
change on the attached financial statements:

 



D-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements attached hereto
as Annex A delivered with this Certificate in support hereof, are made and
delivered this [__] day of [___], 20[_].

 

 

 

 

 

 

CACTUS WELLHEAD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





D-2

--------------------------------------------------------------------------------

 

 

ANNEX A

 

FINANCIAL STATEMENTS

 

[See Attached.]

 

 





D-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

Compliance as of _________, ____ with the provisions of Section 6.12 of the
Credit Agreement.

 

 

 





D-4

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

 

 

Borrower’s Applicable Rate Calculations

 

 

(i)Average Quarterly Availability Computation: _____________

(ii)Category from Grid in Definition of “Applicable Rate”: ________________

 

 

 



D-5

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[FORM OF]

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of August [_], 2018 (as the same may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CACTUS WELLHEAD, LLC, a Delaware limited liability company
(the “Borrower”), the other Loan Parties from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party that is a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement
applicable to a Loan Guarantor, including without limitation (a) all of the
representations and warranties of the Loan Guarantors set forth in Article III
of the Credit Agreement, (b) all of the covenants set forth in Articles V and VI
of the Credit Agreement and (c) all of the guaranty obligations of a Loan
Guarantor set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Sections 10.01, 10.10 and 10.13 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment 3of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as required by the Credit Agreement.

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

 

--------------------------------------------------------------------------------

3  NTD: Conforming with Article 10 of the Credit Agreement.



E-1

--------------------------------------------------------------------------------

 

 

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Agreement.

6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

 

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



E-2

--------------------------------------------------------------------------------

 

 

EXHIBIT F-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Credit Agreement dated as of August [_], 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cactus Wellhead, LLC, a Delaware limited liability
company (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date: ________ __, 20[ ]

 

 

 



F-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

 

Reference is hereby made to the Credit Agreement dated as of August [_], 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cactus Wellhead, LLC, a Delaware limited liability
company (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

 

[NAME OF PARTICIPANT LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date: ________ __, 20[ ]

 

 

 

 

 

 



F-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Credit Agreement dated as of August [_], 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cactus Wellhead, LLC, a Delaware limited liability
company (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate prior
to the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

 

[NAME OF PARTICIPANT PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date: ________ __, 20[ ]

 

 

 



F-3-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

Reference is hereby made to the Credit Agreement dated as of August [_], 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cactus Wellhead, LLC, a Delaware limited liability
company (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate prior to the first payment to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

 

[NAME OF PARTICIPANT LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date: ________ __, 20[ ]

 

 

 



F-4-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

[FORM OF]

COMMITMENT INCREASE AGREEMENT

 

 

THIS COMMITMENT INCREASE AGREEMENT is made and entered into as of __________,
_____ (this “Agreement”) to be effective as of the Increase Effective Date (as
defined herein), by and among CACTUS WELLHEAD, LLC, a Delaware limited liability
company (the “Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
under the Credit Agreement (as hereinafter defined), and _______________
(“Increasing Lender”).

RECITALS:

 

WHEREAS, the Borrower, JPMorgan Chase Bank, N.A., individually as a Lender, as
an Issuing Bank and as the Administrative Agent, the other Loan Parties from
time to time party thereto, and Increasing Lender and the other financial
institutions from time to time party thereto as Lenders are parties to that
certain Credit Agreement dated as of August [__], 2018 (as amended, restated,
renewed, supplemented, extended or otherwise modified prior to the date hereof,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

WHEREAS, the Borrower has requested that Increasing Lender agree to increase its
Commitment pursuant to, and as contemplated by, Section 2.09 of the Credit
Agreement.

AGREEMENTS:

 

1.Increase in Commitment. Increasing Lender and the Borrower agree that, subject
to the satisfaction of each condition precedent set forth in Section 5 hereof,
from and after the Increase Effective Date inserted by the Administrative Agent
as contemplated below, (a) Increasing Lender’s Commitment shall be increased
from $______________ to $____________, (b) the Commitment Schedule shall be
deemed to be amended to reflect such increased Commitment, and (c) to the extent
permitted under applicable law, Increasing Lender shall be entitled to the
benefits of, and shall be deemed to have assumed, to the extent of its
Applicable Percentage (as increased pursuant to the increase in its Commitment),
all claims, suits, causes of action and any other right of a Lender against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing.

2.Disbursement. Subject to the satisfaction of each condition precedent set
forth in Section 5 hereof, on the Increase Effective Date, Increasing Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase in the Increasing Lender’s Commitment and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its revised Applicable Percentage of
such outstanding Revolving Loans, and the Administrative Agent shall make such
other adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation, (ii)
the Borrower shall be deemed, without any obligation pursuant to Section 2.16 of
the Credit Agreement, to have repaid and reborrowed all outstanding Revolving
Loans as of the Increase Effective Date (with such reborrowing

G-1

--------------------------------------------------------------------------------

 

 

to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03 of the Credit Agreement). The deemed payments
made pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan.

3.Promissory Note. On the Increase Effective Date, to the extent requested by
Increasing Lender, the Borrower shall prepare, execute and deliver a promissory
note payable to Increasing Lender in a principal amount equal to its Commitment
(as increased hereby) and otherwise duly completed in accordance with Section
2.10(f) of the Credit Agreement (the “Increasing Lender Note”).

4.Certain Agreements of Increasing Lender. Increasing Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and (b) it has received a copy of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement, on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender.

5.Conditions Precedent. The obligation of Increasing Lender to increase its
Commitment pursuant hereto and to provide the extensions of credit to the
Borrower thereunder is subject to the satisfaction of each of the following
conditions precedent on or before the Increase Effective Date:

(a)to the extent requested by Increasing Lender, the Borrower shall have
executed and delivered to Increasing Lender the Increasing Lender Note;

(b)the Administrative Agent shall have received duly executed counterparts of
this Agreement from the Borrower and Increasing Lender, each of which shall be
originals or facsimiles or electronic files (e.g., PDF) unless otherwise
specified;

(c)the Borrower shall have delivered to Increasing Lender and the Administrative
Agent (1) a certificate of an authorized officer of each Loan Party dated as of
the Increase Effective Date and certifying that attached thereto are resolutions
of the board of directors, managers, members or other appropriate authority of
such Loan Party dated on or prior to the Increase Effective Date approving this
Agreement, and all other documents, if any, to which such Loan Party is required
to enter pursuant to this Agreement and evidencing corporate or other applicable
authorization with respect to such documents and the Commitment increase
contemplated herein;4 and (2) a good standing certificate, as of a recent date,
for each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction;

(d)the Borrower shall have delivered to the extent applicable to the increase
contemplated hereby and reasonably requested by the Administrative Agent at
least ten (10) Business Days prior to the Increase Effective Date to Increasing
Lender and the Administrative

--------------------------------------------------------------------------------

4  NTD: not required by Section 2.09 of the Credit Agreement.



G-2

--------------------------------------------------------------------------------

 

 

Agent an opinion of Baker Botts L.L.P., counsel to the Borrower dated as of the
Increase Effective Date addressed to Increasing Lender and the Administrative
Agent and covering such matters consistent with the opinions delivered on the
Effective Date and to the extent the Increasing Lender or the Administrative
Agent and its counsel reasonably request the same;

(e)the Borrower shall have delivered to Increasing Lender and the Administrative
Agent a certificate of a Financial Officer of the Borrower dated as of the
Increase Effective Date and certifying, immediately before and immediately after
giving effect to the Commitment increase being effected hereunder, that (i) no
Default exists, (ii) if a Cash Dominion Activation Period is in effect
immediately before or will be in effect immediately after giving effect to such
increase, the Borrower will be in compliance (on a pro forma basis) with the
covenant contained in Section 6.12 of the Credit Agreement immediately after
giving effect to the increase and (iii) the representations and warranties of
the Borrower contained herein, in Article III of the Credit Agreement and in the
other Loan Documents are true and correct in all material respects (provided
that such representations and warranties shall be true in all respects if they
are already qualified by a materiality standard) except to the extent that such
representation and warranty specifically refers to an earlier date, in which
case it is true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard)as of such earlier date;

(f)the Borrower shall have paid [(a)] all reasonable costs, fees and expenses
(including, without limitation, legal fees and expenses) associated with the
Commitment increase and the transactions contemplated hereby payable to the
Administrative Agent, Increasing Lender and JPMorgan Chase Bank, N.A. (or any of
its Affiliates), as applicable, to the extent required by Section 9.03 of the
Credit Agreement [and (b) all other fees required by [the Fee Letter(s)]5];

(g)all representations and warranties contained herein, in Article III of the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects (provided that such representations and warranties shall
be true in all respects if they are already qualified by a materiality standard)
with the same effect as though such representations and warranties had been made
on and as of the Increase Effective Date immediately after giving effect to the
increase contemplated hereby, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case shall be true
and correct in all material respects (provided that such representations and
warranties shall be true in all respects if they are already qualified by a
materiality standard) as of such earlier date;

(h)there shall not exist a Default or Event of Default; and

(i)the Borrower shall have delivered to the Administrative Agent a duly executed
Borrowing Request with respect to the increased amount hereunder in accordance
with the requirements of Section 2.03 of the Credit Agreement and Section 2
hereof.

66.Notice. All notices, requests and other communications to any party hereunder
shall be given in the manner set forth in Section 9.01 of the Credit Agreement.

--------------------------------------------------------------------------------

5  Please add appropriate references to any applicable fee letter.

6  NTD: because this is a Loan Document, the representations in the conditions
precedent are applicable and this is duplicative.



G-3

--------------------------------------------------------------------------------

 

 

7.Benefit of Agreement. This Agreement and the other documents that may be
required pursuant hereto shall be binding upon and inure to the benefit of and
be enforceable by the respective permitted successors and assigns of the parties
hereto, provided that the Borrower may not assign or transfer any of its
interest hereunder or thereunder without the prior written consent of the
Administrative Agent and Increasing Lender.

8.Amendment and Waiver. This Agreement and any terms hereof, may be amended,
supplemented or modified only by written agreement of the parties hereto.

9.Loan Document. On and after the Increase Effective Date, this Agreement and
the Increasing Lender Note (if delivered pursuant hereto) are Loan Documents for
all purposes of the Credit Agreement and the other Loan Documents.

10.Entire Agreement. The Increasing Lender Note, this Agreement, the Credit
Agreement and the other Loan Documents embody the entire agreement and
understanding between the Borrower, the Administrative Agent and Increasing
Lender and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof and may not be
contradicted by evidence of prior or contemporaneous agreements of the parties.
There are no unwritten oral agreements between the parties.

11.Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Agreement.

12.Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the internal
laws of the State of Texas, but giving effect to federal laws applicable to
national banks.

13.Increase Effective Date. This Agreement shall be effective upon the date (the
“Increase Effective Date”) specified by the Administrative Agent below its
signature below and agreed to by the Borrower7.

14.Miscellaneous. The provisions of Sections 9.09 (other than clause (a)
thereof) and 9.10 of the Credit Agreement are incorporated by reference herein
and made a part hereof.

15.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

7  NTD: Since we are making representations as of the Increase Effective Date,
we want a say in when that date is.



G-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Increase Effective Date.

 

 

 

 

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Increase Effective Date:

 

Date: ________ __, 20[ ]

 





G-5

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND REAFFIRMATION

 

 

Each of the undersigned Loan Parties (collectively, the “Reaffirmation Parties”)
hereby acknowledges and agrees to the foregoing terms and provisions.  Each of
the Reaffirmation Parties hereby ratifies, confirms, and reaffirms all of its
representations, warranties and covenants contained in the Credit Agreement and
the other Loan Documents to which it is a party.  Each of the Reaffirmation
Parties, as debtor, grantor, pledgor, guarantor, assignor, or in any other
similar capacity in which such Reaffirmation Party grants liens or security
interests in its property or otherwise acts as accommodation party or guarantor,
as the case may be, hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party (after giving effect hereto) and (b) to the
extent such Reaffirmation Party granted liens on or security interests in any of
its property pursuant to any such Loan Document as security for or otherwise
guaranteed the Secured Obligations under or with respect to the Loan Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Secured Obligations as amended hereby.

 

 

[Signature Pages Follow]

 

 





G-6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[________________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[________________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[OTHER REAFFIRMATION PARTIES]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



G-7

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[FORM OF]

ADDITIONAL LENDER AGREEMENT

 

 

THIS ADDITIONAL LENDER AGREEMENT is made and entered into as of _______________,
____ (this “Additional Lender Agreement”) to be effective as of the Joinder
Effective Date (as defined herein), by and among CACTUS WELLHEAD, LLC, a
Delaware limited liability company (the “Borrower”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the Credit Agreement (as hereinafter defined), and
______________________________ (“Additional Lender”).

RECITALS:

 

WHEREAS, the Borrower, JPMorgan Chase Bank, N.A., individually as a Lender, as
an Issuing Bank and as the Administrative Agent, the other Loan Parties from
time to time party thereto and the other financial institutions from time to
time party thereto as Lenders are parties to that certain Credit Agreement dated
as of August [__], 2018 (as amended, restated, renewed, supplemented, extended
or otherwise modified prior to the date hereof, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that Additional Lender become a party to the
Credit Agreement as a Lender and provide a Commitment thereunder pursuant to,
and as contemplated by, Section 2.09 of the Credit Agreement.

AGREEMENTS:

 

1.Joinder/Commitment. Additional Lender and the Borrower agree that, subject to
the satisfaction of each condition precedent set forth in Section 5 hereof, from
and after the Joinder Effective Date inserted by the Administrative Agent as
contemplated below, (a) Additional Lender shall be a party to the Credit
Agreement as a Lender and is subject to all rights and obligations of a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent of its Applicable Percentage, (b) Additional
Lender’s Commitment is in the amount of $_______________, (c) the Commitment
Schedule to the Credit Agreement shall be deemed to be amended to reflect
Additional Lender’s Commitment, and (d) to the extent permitted under applicable
law, Additional Lender shall be entitled to the benefits of, and shall be deemed
to have assumed, to the extent of its Applicable Percentage, all claims, suits,
causes of action and any other right of a Lender against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing.

2.Disbursement. Subject to the satisfaction of each condition precedent set
forth in Section 5 hereof, on the Joinder Effective Date, (i) Additional Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
the Additional Lender’s Commitment and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be

H-1

--------------------------------------------------------------------------------

 

 

deemed without any obligation pursuant to Section 2.16 of the Credit Agreement
to have repaid and reborrowed all outstanding Revolving Loans as of the Joinder
Effective Date (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower, in accordance with the requirements of Section 2.03
of the Credit Agreement). The deemed payments made pursuant to clause (ii) of
the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan.

3.Promissory Note. On the Joinder Effective Date, to the extent requested by
Additional Lender, the Borrower shall prepare, execute and deliver a promissory
note payable to Additional Lender in a principal amount equal to its Commitment
and otherwise duly completed in accordance with Section 2.10(f) of the Credit
Agreement (the “Additional Lender Note”).

4.Certain Agreements of Additional Lender. Additional Lender (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Additional Lender Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it is not a Disqualified Institution and it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender, (iii) from and after the Joinder
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Applicable Percentage, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Additional Lender Agreement on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Additional
Lender Agreement is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including, without limitation, Section
2.09(f) and Section 2.17 thereof, if applicable) duly completed and executed by
Additional Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, including, for the avoidance of doubt, the payment
of the processing and recordation fee of $3,500 due under the Credit Agreement
(unless such fee is waived by the Administrative Agent).

5.Conditions Precedent. The obligation of Additional Lender to become a party to
the Credit Agreement as a Lender thereunder, to issue its Commitment pursuant
thereto and hereto and to provide extensions of credit to the Borrower
thereunder is subject to the satisfaction of each of the following conditions
precedent on or before the Joinder Effective Date:

(a)to the extent requested by Additional Lender, the Borrower shall have
executed and delivered to Additional Lender the Additional Lender Note;

(b)the Administrative Agent shall have received duly executed counterparts of
this Additional Lender Agreement from the Borrower and Additional Lender, each
of which shall be originals or facsimiles or electronic files (e.g., PDF) unless
otherwise specified;

(c)the Borrower shall have delivered to Additional Lender and the Administrative
Agent (1) a certificate of an authorized officer of each Loan Party dated as of
the Joinder Effective Date and certifying that attached thereto are resolutions
of the board of directors, managers, members or other appropriate authority of
such Loan Party dated on or prior to the Joinder Effective

H-2

--------------------------------------------------------------------------------

 

 

Date approving this Additional Lender Agreement, and all other documents, if
any, to which such Loan Party is required to enter pursuant to this Additional
Lender Agreement and evidencing corporate or other applicable authorization with
respect to such documents and the addition to Commitments contemplated hereby;
and (2) a good standing certificate, as of a recent date, for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction;

(d)the Borrower shall have delivered to the extent applicable to the increase
contemplated hereby and reasonably requested by the Administrative Agent at
least ten (10) Business Days prior to the Joinder Effective Date to Additional
Lender and the Administrative Agent an opinion of Baker Botts L.L.P., counsel to
the Borrower dated as of the Joinder Effective Date addressed to Additional
Lender and the Administrative Agent and covering such matters consistent with
the opinions delivered on the Effective Date and to the extent the Additional
Lender or the Administrative Agent and its counsel reasonably request the same;

(e)the Borrower shall have delivered to Additional Lender and the Administrative
Agent a certificate of a Financial Officer of the Borrower dated as of the
Joinder Effective Date and certifying, immediately before and immediately after
giving effect to the addition to Commitments being effected hereunder, that (i)
no Default exists, (ii) if a Cash Dominion Activation Period is in effect
immediately before or will be in effect immediately after giving effect to such
increase, the Borrower will be in compliance (on a pro forma basis) with the
covenant contained in Section 6.12 of the Credit Agreement immediately after
giving effect to the increase and (iii) the representations and warranties of
the Borrower contained herein and in Article III of the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (provided
that such representations and warranties shall be true in all respects if they
are already qualified by a materiality standard), except to the extent that such
representation and warranty specifically refers to an earlier date, in which
case it is true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard) as of such earlier date;

(f)the Borrower shall have paid [(a)] all reasonable costs, fees and expenses
(including, without limitation, legal fees and expenses) associated with the
Commitment increase and the transactions contemplated hereby payable to the
Administrative Agent, Increasing Lender and JPMorgan Chase Bank, N.A. (or any of
its Affiliates), as applicable, to the extent required by Section 9.03 of the
Credit Agreement [and (b) all other fees required by [the Fee Letter(s)]8];

(g)all representations and warranties contained herein, in Article III of the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects (provided that such representations and warranties shall
be true in all respects if they are already qualified by a materiality standard)
with the same effect as though such representations and warranties had been made
on and as of the Joinder Effective Date immediately after giving effect to the
increase contemplated hereby, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case shall be true
and correct in all material respects (provided that such representations and
warranties shall be true in all respects if they are already qualified by a
materiality standard) as of such earlier date;

--------------------------------------------------------------------------------

8  Please add appropriate references to any applicable fee letter.



H-3

--------------------------------------------------------------------------------

 

 

(h)there shall not exist a Default or Event of Default; and

(i)the Borrower shall have delivered to the Administrative Agent a duly executed
Borrowing Request with respect to the increased amount hereunder in accordance
with the requirements of Section 2.03 of the Credit Agreement and Section 2
hereof.

6.Notice. All notices, requests and other communications to any party hereunder
shall be given in the manner set forth in Section 9.01 of the Credit Agreement.
The initial notice address for Additional Lender shall be [________].

7.Benefit of Agreement. This Additional Lender Agreement and the other documents
that may be required pursuant hereto shall be binding upon and inure to the
benefit of and be enforceable by the respective permitted successors and assigns
of the parties hereto, provided that the Borrower may not assign or transfer any
of its interest hereunder or thereunder without the prior written consent of the
Administrative Agent and Additional Lender.

8.Amendment and Waiver. This Additional Lender Agreement and any terms hereof,
may be amended, supplemented or modified only by written agreement of the
parties hereto.

9.Loan Document. On and after the Joinder Effective Date, this Additional Lender
Agreement and the Additional Lender Note (if delivered pursuant hereto) are Loan
Documents for all purposes of the Credit Agreement and the other Loan Documents.

10.Entire Agreement. The Additional Lender Note, this Additional Lender
Agreement, the Credit Agreement and the other Loan Documents embody the entire
agreement and understanding between the Borrower, the Administrative Agent and
Additional Lender and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof and may not be
contradicted by evidence of prior or contemporaneous agreements of the parties.
There are no unwritten oral agreements between the parties.

11.Counterparts. This Additional Lender Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Additional Lender Agreement by
any Electronic System shall be effective as delivery of a manually executed
counterpart of this Additional Lender Agreement.

12.Governing Law. This Additional Lender Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
be governed by the internal laws of the State of Texas, but giving effect to
federal laws applicable to national banks.

13.Joinder Effective Date. This Additional Lender Agreement shall be effective
upon the date (the “Joinder Effective Date”) specified by the Administrative
Agent below its signature below and agreed to by the Borrower.

14.Miscellaneous. The provisions of Sections 9.09 (other than clause (a)
thereof) and 9.10 of the Credit Agreement are incorporated by reference herein
and made a part hereof.

15.Severability. Any provision of this Additional Lender Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the

H-4

--------------------------------------------------------------------------------

 

 

remaining provisions thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





H-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Additional Lender
Agreement to be executed as of the Joinder Effective Date.

 

 

 

 

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[ADDITIONAL LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Joinder Effective Date:

 

_______________ __, 20[ ]

 





H-6

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND REAFFIRMATION

 

 

Each of the undersigned Loan Parties (collectively, the “Reaffirmation Parties”)
hereby acknowledges and agrees to the foregoing terms and provisions.  Each of
the Reaffirmation Parties hereby ratifies, confirms, and reaffirms all of its
representations, warranties and covenants contained in the Credit Agreement and
the other Loan Documents to which it is a party.  Each of the Reaffirmation
Parties, as debtor, grantor, pledgor, guarantor, assignor, or in any other
similar capacity in which such Reaffirmation Party grants liens or security
interests in its property or otherwise acts as accommodation party or guarantor,
as the case may be, hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party (after giving effect hereto) and (b) to the
extent such Reaffirmation Party granted liens on or security interests in any of
its property pursuant to any such Loan Document as security for or otherwise
guaranteed the Secured Obligations under or with respect to the Loan Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Secured Obligations as amended hereby.

 

[Signature Pages Follow]

 





H-7

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[_______________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[_______________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[OTHER REAFFIRMATION PARTIES]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

H-8

--------------------------------------------------------------------------------